Exhibit 10.3

 

 

INTERCREDITOR AGREEMENT

dated as of February 22, 2012

among

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent

under the ABL Credit Agreement,

and

TPG SPECIALTY LENDING, INC.

as the Term Agent

under the Term Credit Agreement

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE  

Section 1.

     Definitions      1   

  1.1

    

Defined Terms

     1   

  1.2

    

Terms Generally

     21   

Section 2.

    

Term Priority Collateral

     22   

  2.1

    

Lien Priorities

     22   

  2.2

    

Exercise of Remedies

     24   

  2.3

    

Payments Over

     26   

  2.4

    

Other Agreements

     26   

  2.5

    

Insolvency or Liquidation Proceedings

     31   

  2.6

    

Reliance; Waivers; Etc.

     33   

Section 3.

    

ABL Priority Collateral

     36   

  3.1

    

Lien Priorities

     36   

  3.2

    

Exercise of Remedies

     37   

  3.3

    

Payments Over

     40   

  3.4

    

Other Agreements

     40   

  3.5

    

Insolvency or Liquidation Proceedings

     49   

  3.6

    

Reliance; Waivers; Etc.

     52   

Section 4.

    

Cooperation with respect to ABL Priority Collateral and Term Priority Collateral

     54   

  4.1

    

Access to Information

     54   

  4.2

    

Non-Exclusive License to Use Intellectual Property

     54   

  4.3

    

Rights of Access and Use

     55   

  4.4

    

Grantor Consent

     56   

  4.5

    

Indemnification by ABL Agent and ABL Lenders

     57   

  4.6

    

Indemnification by Term Agent and Term Lenders

     57   

  4.7

    

Payments by the ABL Agent

     58   

Section 5.

    

Application of Proceeds

     58   

  5.1

    

Application of Proceeds in Distributions by the Term Agent

     58   

  5.2

    

Application of Proceeds in Distributions by the ABL Agent

     59   

  5.3

    

Letters of Credit

     61   

  5.4

    

Ordinary Course Proceeds

     60   

Section 6.

    

Miscellaneous

     61   

  6.1

    

Conflicts

     61   

 

i



--------------------------------------------------------------------------------

  6.2

     Effectiveness; Continuing Nature of this Agreement; Severability      61   

  6.3

     Amendments; Waivers      62   

  6.4

     Information Concerning Financial Condition of the Parent and its
Subsidiaries      62   

  6.5

     Submission to Jurisdiction; Waivers      62   

  6.6

     Notices      63   

  6.7

     Further Assurances      64   

  6.8

     APPLICABLE LAW      64   

  6.9

     Binding on Successors and Assigns      64   

  6.10

     Specific Performance      64   

  6.11

     Headings      64   

  6.12

     Counterparts      64   

  6.13

     Authorization; No Conflict      64   

  6.14

     No Third Party Beneficiaries      65   

  6.15

     Provisions Solely to Define Relative Rights      65   

  6.16

     Additional Grantors      65   

  6.17

     Avoidance Issues      66   

  6.18

     Intercreditor Agreement      66   

  6.19

     Security Interests      66   

  [Remainder of Page Intentionally Left Blank]

     66   

Exhibit A

     Form of Intercreditor Agreement Joinder   

Exhibit B

     Form of Intercreditor Agreement Consent   

 

ii



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT is dated as of February 22, 2012, and is among
WELLS FARGO CAPITAL FINANCE, LLC, as the ABL Agent (as defined below), and TPG
SPECIALTY LENDING, INC., as the Term Agent (as defined below).

RECITALS:

WHEREAS, FEDERAL SIGNAL CORPORATION, a Delaware corporation (“Federal Signal” or
“ABL Borrower”) and the Subsidiaries of ABL Borrower identified therein as
guarantors (such Subsidiaries, the “ABL Guarantors”), have entered into that
certain Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “ABL
Credit Agreement”), with the lenders from time to time party thereto (the “ABL
Lenders”) and Wells Fargo Capital Finance, LLC, as the agent (in such capacity
and together with its successors and assigns in such capacity, the “ABL Agent”).
The obligation of Borrower to repay such loans and other financial
accommodations under the ABL Credit Agreement is guaranteed by the Guarantors.

WHEREAS, Federal Signal (“Term Borrower”), and the Subsidiaries of Term Borrower
identified therein as guarantors (such Subsidiaries, the “Term Guarantors”), the
lenders party thereto (the “Term Lenders”, and, together with the ABL Lenders,
the “Credit Parties”), and TPG SPECIALTY LENDING, INC., in its capacity as agent
under the Term Documents, including its successors and assigns in such capacity
from time to time (“Term Agent”, and together with the ABL Agent, the
“Collateral Agents”), have entered into that certain Financing Agreement dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Term Credit Agreement”, and, together with
the ABL Credit Agreement, the “Credit Agreements”) pursuant to which such
lenders have agreed to make term loans to Borrower. The obligation of Borrower
to repay such term loans under the Term Credit Agreement is guaranteed by the
Guarantors;

WHEREAS, the ABL Borrower and the ABL Guarantors intend to secure the ABL
Obligations under the ABL Credit Agreement and any other ABL Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
ABL Priority Collateral and a Second Priority Lien on the Term Priority
Collateral; and

WHEREAS, the Term Borrowers and the Term Guarantors intend to secure the Term
Obligations under the Term Credit Agreement and any other Term Documents
(including any Permitted Refinancing thereof) with a First Priority Lien on the
Term Priority Collateral and a Second Priority Lien on the ABL Priority
Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Definitions.

1.1 Defined Terms. The following terms when used in this Agreement, including
its preamble and recitals, shall have the following meanings:

“ABL Agent” shall have the meaning set forth in the recitals hereto and includes
any New ABL Agent to the extent set forth in Section 3.4(f).



--------------------------------------------------------------------------------

“ABL Agent Advances” shall mean the “Overadvances” under, and as defined in, the
ABL Credit Agreement as in effect on the date hereof.

“ABL Availability” shall mean, at any time, the aggregate amount of the
revolving loans, letter of credit accommodations and other financial
accommodations available to the Grantors from the ABL Lenders based solely on
the applicable percentages (as in effect on the date hereof or higher
percentages, as amended with the consent of Term Agent, or lower percentages, as
amended without the consent of Term Agent, and without regard to any limitation
based on the revolving loan commitment) of Eligible Accounts and Eligible
Inventory (as such terms are defined in the ABL Credit Agreement as in effect on
the date hereof or as the terms may be amended from time to time if the effect
of such amendment is not to increase the amount of ABL Availability) plus the
Additional Availability Amount (as defined in the Credit Agreement as in effect
on the date hereof), determined without regard to any revolving loans, letter of
credit accommodations or other financial accommodations (including Cash
Management Obligations) then outstanding, but after giving effect to the
Reserves (other than any Bank Product Reserve Amount (as defined in the ABL
Credit Agreement as in effect on the date hereof)).

“ABL Borrower” shall have the meaning set forth in the recitals hereto.

“ABL Credit Agreement” shall have the meaning set forth in the recitals hereto.

“ABL Documents” shall mean (a) the ABL Credit Agreement and the other Loan
Documents (as defined in the ABL Credit Agreement) and (b) each of the other
agreements, documents and instruments providing for or evidencing any ABL
Obligations (including any Permitted Refinancing of any ABL Obligations), and
any other document or instrument executed or delivered at any time in connection
with any ABL Obligations (including any Permitted Refinancing of any ABL
Obligations), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.

“ABL Guarantor” and “ABL Guarantors” shall have the meaning set forth in the
introduction hereto.

“ABL Lenders” shall have the meaning set forth in the recitals hereto.

“ABL Obligations” shall mean (a) all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to the ABL
Secured Parties or any of them, under any ABL Document (including any ABL
Document in respect of a Permitted Refinancing of any ABL Obligations), whether
for principal, premium, interest (including interest which, but for the filing
of a petition in bankruptcy with respect to the Parent, the ABL Borrowers and
the ABL Guarantors or any of their Subsidiaries, would have accrued on any ABL
Obligation (including any Permitted Refinancing of any ABL Obligations), whether
or not a claim is allowed against such Person for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under (and obligations to
cash collateralize) letters of credit, fees, expenses, indemnification or
otherwise, and (b) all Cash Management Obligations; provided that “ABL
Obligations” shall not include (i) loans, letter of credit accommodations and

 

-2-



--------------------------------------------------------------------------------

Cash Management Obligations in excess of the Maximum ABL Obligations,
(ii) default interest (but not any other interest) and loan fees, each arising
from or related to an Event of Default, that are disallowed in any Insolvency or
Liquidation Proceeding with respect to one or more of the Parent or any other
Grantor, or (iii) any prepayment premium or any similar fee payable to the ABL
Agent and/or the ABL Lenders pursuant to the ABL Documents. The foregoing
limitations shall not apply to, and the term “ABL Obligations” shall include,
(x) obligations consisting of interest and fees (in each case, as calculated
with respect to the ABL Obligations up to the Maximum ABL Obligations, but
excluding the default interest and fees described in clause (ii) above),
(y) Enforcement Expenses and (z) Indemnity Amounts.

“ABL Permitted Liens” shall mean the “Permitted Liens” under, and as defined in,
the ABL Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement.

“ABL Priority Collateral” shall mean all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (v) for the avoidance of doubt, any such
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any provision of any other Bankruptcy Law), would constitute ABL Priority
Collateral, (w) all rights of each Grantor to receive moneys due and to become
due under or pursuant to the following, (x) all rights of each Grantor to
receive return of any premiums for or Proceeds of any insurance, indemnity,
warranty or guaranty with respect to the following or to receive condemnation
Proceeds with respect to the following, (y) all claims of each Grantor for
damages arising out of or for breach of or default under any of the following,
and (z) all rights of each Grantor to terminate, amend, supplement, modify or
waive performance under any of the following, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder:

(a) (i) all Accounts and Receivables that arise from the sale, leasing,
licensing, assignment or other disposition of (A) Inventory or (B) software or
other computer programs whether or not embedded in such Inventory, provided
that, commencing on a date that is five Business Days after the ABL Agent
receives written notice from the Term Agent that an Event of Default has
occurred and Term Agent intends to exercise enforcement action, Accounts and
Receivables arising from the sale, leasing, licensing, assignment or other
disposition of software or other computer programs that are not imbedded in
Inventory shall no longer constitute ABL Priority Collateral, and (ii) all
Accounts that arise from the sale, leasing, licensing, assignment or other
disposition of other ABL Priority Collateral or from services rendered or to be
rendered but for purposes of this clause (a)(ii) excluding rights to payment for
any property constituting Term Priority Collateral which has been or is to be
sold, leased, licensed, assigned or otherwise disposed of;

(b) (i) all Deposit Accounts and Commodities Accounts, and all Money, cash,
checks, other negotiable instruments, funds and other property held therein or
credited thereto, (in each case, other than all identifiable Proceeds of any
Term Priority Collateral and other than any Deposit Accounts established solely
to hold Proceeds of Term Priority Collateral) and (ii) all Securities Accounts
and all Money, cash, checks, other negotiable instruments, funds and other
property held therein or credited thereto, in each case, constituting
identifiable Proceeds of ABL Priority Collateral;

 

-3-



--------------------------------------------------------------------------------

(c) all Inventory and deposits with respect thereto;

(d) all Commercial Tort Claims to the extent they are related to, or intended to
compensate the Grantor for, decreases in the marketability, collectability or
value of ABL Priority Collateral;

(e) to the extent relating to any of the items referred to in the preceding
clauses (a) through (d), all Pledged Debt, Securities, Securities Entitlements
and General Intangibles (other than Intellectual Property); provided that, to
the extent any such Pledged Debt, Securities, Securities Entitlements or General
Intangibles also relate to Term Priority Collateral, only that portion thereof
related to the items referred to in the preceding clauses (a) through (d) as
being included in the ABL Priority Collateral shall be included in the ABL
Priority Collateral;

(f) to the extent relating to any of the items referred to in the preceding
clauses (a) through (e), all Documents, Instruments, Chattel Paper and
Insurance; provided that, to the extent Documents Instruments, Chattel Paper or
Insurance also relate to Term Priority Collateral, only that portion thereof
related to the items referred to in the preceding clauses (a) through (e) as
being included in the ABL Priority Collateral shall be included in the ABL
Priority Collateral;

(g) to the extent relating to any of the items referred to in the preceding
clauses (a) through (f), all Letter of Credit Rights and Supporting Obligations;
provided that, to the extent any of such Letter of Credit Rights or Supporting
Obligations also relates to Term Priority Collateral, only that portion thereof
related to the items referred to in the preceding clauses (a) through (f) as
being included in the ABL Priority Collateral shall be included in the ABL
Priority Collateral;

(h) all books, Records, Receivables Records and Collateral Records relating to
the foregoing (including all books, databases, customer lists, engineer
drawings, Records, Receivables Records and Collateral Records, whether tangible
or electronic, which contain any information relating to any of the foregoing);
provided that, to the extent any of such books, records, Receivables Records and
Collateral Records also relate to Term Priority Collateral, only that portion
thereof related to the items referred to in the preceding clauses (a) through
(g) as being included in the ABL Priority Collateral shall be included in the
ABL Priority Collateral; and

(i) in each case relating to the foregoing, (i) all Cash Proceeds, (ii) non-Cash
Proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing (including all insurance Proceeds) and (iii) all collateral security,
guarantees and other Collateral Support given by any Person with respect to any
of the foregoing.

For purposes of clarification, and notwithstanding anything to the contrary set
forth in this Agreement, (i) except as expressly set forth above, Intellectual
Property shall not constitute ABL Priority Collateral, but instead shall
constitute Term Priority Collateral and (ii) any Inventory that is or becomes
branded, or produced through the use or other application of, any Intellectual
Property, whether pursuant to the exercise of rights pursuant to Section 4.2 or
otherwise, shall constitute ABL Priority Collateral, and no proceeds arising
from any disposition of any such Inventory shall be, or be deemed to be,
attributable to Term Priority Collateral.

 

-4-



--------------------------------------------------------------------------------

“ABL Secured Parties” shall mean the ABL Lenders (including, in any event, each
letter of credit issuer and each swingline lender), any Bank Product Provider
(as defined in the ABL Credit Agreement) and the ABL Agent and shall include all
former ABL Lenders, Bank Product Providers and administrative agents under the
ABL Credit Agreement to the extent that any ABL Obligations owing to such
Persons were incurred while such Persons were ABL Lenders, Bank Product
Providers or the administrative agent under the ABL Credit Agreement and such
ABL Obligations have not been paid or satisfied in full and all new ABL Secured
Parties to the extent set forth in Section 3.4(f).

“ABL Security Document” shall mean (a) the ABL Credit Agreement and any other
Security Agreement (as defined in the ABL Credit Agreement) executed and
delivered by the Parent or any other Grantor in connection therewith and (b) any
other agreement, document or instrument pursuant to which a Lien is granted by
one or more of the Parent or any other Grantor securing any ABL Obligations
(including any Permitted Refinancing of any ABL Obligations) or under which
rights or remedies with respect to such Liens are governed, together with any
amendments, replacements, modifications, extensions, renewals or supplements to,
or restatements of, any of the foregoing, to the extent permitted hereby.

“ABL Standstill Period” shall have the meaning set forth in Section 2.2(a)(i).

“Account” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the state of New York, and in any event shall
include all rights to payment of any monetary obligation, whether or not earned
by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a policy of insurance issued or to be issued, (d) for a
secondary obligation incurred or to be incurred, (e) for energy provided or to
be provided, (f) for the use or hire of a vessel under a charter or other
contract, or (g) arising out of the use of a credit or charge card or
information contained on or for use with the card.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power (a) to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither any Agent nor any Credit Party (nor any Affiliate thereof) shall be
considered an Affiliate of the Parent or any Subsidiary thereof.

“Agreement” shall mean this Intercreditor Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

-5-



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean the Bankruptcy Code, and any similar federal or
state or non-U.S. law or statute for the supervision, administration or relief
of debtors, including bankruptcy or insolvency laws.

“Borrowing Base” shall have the meaning set forth in the ABL Credit Agreement,
as in effect on the date hereof and as amended in accordance with the terms of
this Agreement.

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

“Capitalized Lease Obligation” shall mean, with respect to any Person, that
portion of any obligation of such Person as lessee under a lease which at the
time would be required to be capitalized on the balance sheet of such lessee in
accordance with GAAP.

“Cash Management Products” shall mean Bank Products (as defined in the ABL
Credit Agreement (or a comparable provision of a loan or credit agreement the
debt under which Refinances the ABL Obligations)), including, without
limitation, any one or more of the following types of services or facilities
extended to any of the Grantors by the ABL Agent, any Bank Product Provider (as
defined in the ABL Credit Agreement) or any Affiliate of the ABL Agent or an ABL
Lender in reliance on the ABL Agent’s or such ABL Lender’s agreement to
indemnify such Affiliate: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) transactions under Hedging Agreements; or
(g) cash management or related services including treasury, depository, return
items, overdraft, controlled disbursement, netting, merchant store value cards,
e-payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system).

“Cash Management Obligations” shall mean Bank Product Obligations (as defined in
the ABL Credit Agreement (or a comparable provision of a loan or credit
agreement the debt under which Refinance the ABL Obligations)), including,
without limitation, any and all obligations, liabilities and indebtedness of
every kind, nature and description owing by any Grantor to the ABL Agent, any
Bank Product Provider (as defined in the ABL Credit Agreement) or any of its
Affiliates in respect of any Cash Management Products, whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, including principal, interest, charges,
fees, costs, indemnities and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of the ABL Documents or after the commencement of any Insolvency or Liquidation
Proceeding with respect to any Grantor (and including, without limitation, the
payment of interest which would

 

-6-



--------------------------------------------------------------------------------

accrue and become due but for the commencement of such Insolvency or Liquidation
Proceeding, whether or not such interest is allowed or allowable in whole or in
part in any such Insolvency or Liquidation Proceeding).

“Cash Proceeds” shall mean all Proceeds of any Collateral received by any
Grantor or Secured Party consisting of cash and checks.

“Chattel Paper” shall mean “chattel paper” as such term is defined in Article 9
of the UCC, as in effect in the state of New York on the date hereof. Without
limiting the foregoing, the term “Chattel Paper” shall in any event include all
“tangible chattel paper” and all “electronic chattel paper”, as each term is
defined in Article 9 of the UCC as in effect in the state of New York.

“Collateral” shall mean all property (whether real, personal, movable or
immovable) with respect to which any security interests have been granted (or
purported to be granted) by any Grantor pursuant to any Security Document.

“Collateral Agents” shall have the meaning set forth in the recitals hereto.

“Collateral Records” shall mean all books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall mean all “commercial tort claims” as such term is
defined in Article 9 of the UCC as in effect in the state of New York on the
date hereof.

“Commodities Accounts” shall mean all “commodity accounts” as such term is
defined in Article 9 of the UCC as in effect in the state of New York on the
date hereof.

“Comparable ABL Security Document” shall mean, in relation to any Collateral
subject to any Lien created under any Term Security Document, that ABL Security
Document which creates (or purports to create) a Lien on the same Collateral,
granted by the same Grantor, as the same may be amended, modified or otherwise
supplemented from time to time in accordance with the terms hereof, thereof and
the Credit Agreements.

“Comparable Term Security Document” shall mean, in relation to any Collateral
subject to any Lien created under any ABL Security Document, that Term Security
Document which creates (or purports to create) a Lien on the same Collateral,
granted by the same Grantor, as the same may be amended, modified or otherwise
supplemented from time to time in accordance with the terms hereof, thereof and
the Credit Agreements.

 

-7-



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
lesser of (x) the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith and (y) the stated amount of such Contingent Obligation.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether a Grantor is licensee or
licensor thereunder).

“Copyrights” shall mean any United States or foreign copyright (including
community designs), now or hereafter owned by any Grantor, including copyrights
in software and databases, and all Mask Works (as defined under 17 U.S.C. 901 of
the U.S. Copyright Act), whether such Copyrights or Mask Works are registered or
not registered, and, with respect to any and all of the foregoing: (a) all
registrations and applications therefor (whether in the United States Copyright
Office or any foreign equivalent office); (b) all extensions and renewals
thereof; (c) all rights corresponding thereto throughout the world; (d) all
rights to sue for past, present and future infringements thereof; and (e) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit.

“Credit Agreements” shall have the meaning set forth in the recitals hereto.

“Credit Party” shall have the meaning set forth in the recitals hereto.

“Defaulting ABL Secured Party” shall have the meaning set forth in
Section 3.4(g)(iv).

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

“DIP Financing” shall have the meaning set forth in Section 2.5(a).

 

-8-



--------------------------------------------------------------------------------

“Discharge of ABL Obligations” shall mean, except to the extent otherwise
provided in Section 3.4(f), the occurrence of all of the following:

(a) termination or expiration of all commitments to extend credit that would
constitute ABL Obligations;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all ABL Obligations (other than any undrawn letters of credit)
constituting ABL Obligations;

(c) discharge or cash collateralization (at one hundred five percent (105%) (or
one hundred ten percent (110%) as to letters of credit payable in currency other
than United States Dollars) of the aggregate undrawn amount) of all outstanding
letters of credit constituting ABL Obligations;

(d) discharge or cash collateralization (in accordance with the ABL Documents)
of all outstanding Cash Management Obligations constituting ABL Obligations; and

(e) payment in full in cash of all other ABL Obligations that are outstanding
and unpaid at the time the termination, expiration, discharge and/or cash
collateralization set forth in clauses (a) through (d) above have occurred
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made at such time).

“Discharge of Term Obligations” shall mean, except to the extent otherwise
provided in Section 2.4(f), the occurrence of all of the following:

(f) termination or expiration of all commitments to extend credit that would
constitute Term Obligations;

(g) payment in full in cash of the principal of and interest and premium (if
any) on all Term Obligations; and

(h) payment in full in cash of all other Term Obligations that are outstanding
and unpaid at the time the termination, expiration and discharge set forth in
clauses (a) and (b) above have occurred (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made at
such time).

“Documents” shall mean all “documents” as such term is defined in Article 9 of
the UCC in the state of New York on the date hereof.

“Eligible Term Purchaser” shall have the meaning set forth in Section 3.4(g)(i).

“Enforcement Expenses” shall mean all costs, expenses or fees (including fees
incurred by any Collateral Agent or any attorneys or other agents or consultants
retained by such Collateral Agent) that any Collateral Agent or any other
Secured Party may suffer or incur after the occurrence of an Event of Default on
account or in connection with (a) the repossession,

 

-9-



--------------------------------------------------------------------------------

storage, repair, appraisal, insuring, completion of the manufacture of,
preparing for sale, advertising for sale, selling, collecting or otherwise
preserving or realizing upon any Collateral, (b) the settlement or satisfaction
of any prior Lien or other encumbrance upon any Collateral, (c) the exercise of
rights under Section 4, including, without limitation, any amounts payable
pursuant to Sections 4.5, 4.6 and 4.7 or (d) the enforcement of any of the ABL
Documents or the Term Documents, as the case may be, or the collection of any of
the ABL Obligations or the Term Obligations, as the case may be. Notwithstanding
the foregoing, (y) any and all loans, advances or other financial accommodations
made by the ABL Agent pursuant to Section 2.3(d) of the ABL Credit Agreement (or
any comparable provision of any agreement, document or instrument providing for
or evidencing any Refinancing of any ABL Obligations) shall constitute loans,
advances and financial accommodations subject to the limit specified therefor in
the definition of Maximum ABL Obligations and not the “Enforcement Expenses” of
the ABL Agent or any other ABL Secured Party and (z) any and all loans, advances
or other financial accommodations made by the Term Agent pursuant to Section 2.2
of the Term Credit Agreement (or any comparable provision of any agreement,
document or instrument providing for or evidencing any Refinancing of any Term
Obligations) shall constitute loans, advances and financial accommodations
subject to the limit specified therefor in the definition of Maximum Term
Obligations and not the “Enforcement Expenses” of the Term Agent or any other
Term Secured Party.

“Equipment” shall mean any “equipment” as such term is defined in Article 9 of
the UCC as in effect in the state of New York on the date hereof, and in any
event, shall include all machinery, equipment, furnishings, appliances,
furniture, fixtures, tools, and vehicles now or hereafter owned by any Grantor
in each case, regardless of whether characterized as equipment under the UCC,
and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefor, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“First Priority” shall mean, (a) with respect to any Lien purported to be
created on any ABL Priority Collateral to secure the ABL Obligations pursuant to
any ABL Security Document, that such Lien is prior in right to any other Lien
thereon, other than any ABL Permitted Liens (excluding ABL Permitted Liens as
described in clause (a) of the definition of Permitted Liens set forth in the
ABL Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement) applicable to such ABL Priority
Collateral which as a matter of law have priority over the respective Liens on
such ABL Priority Collateral created pursuant to the relevant ABL Security
Document and (b) with respect to any Lien purported to be created on any Term
Priority Collateral to secure the Term Obligations pursuant to any Term Security
Document, that such Lien is prior in right to any other Lien thereon, other than
any Term Permitted Liens (excluding Term Permitted Liens as described in clause
(a) of the definition of Permitted Liens set forth in the Term Credit Agreement
as in effect on the date hereof and as amended in accordance with the terms of
this Agreement) applicable to such Term Priority Collateral which as a matter of
law have priority over the respective Liens on such Term Priority Collateral
created pursuant to the relevant Term Security Document.

 

-10-



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each year.

“Fixtures” shall mean all (i) “fixtures” as such term is defined in Article 9 of
the UCC as in effect in the state of New York on the date hereof, (ii) chattels
which by reason of incorporation or affixation become permanently attached to
real property and (iii) trade fixtures.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States of America accounting profession).

“General Intangibles” shall mean “general intangibles” as defined in Article 9
of the UCC as in effect in the state of New York on the date hereof.

“Goods” shall mean “goods” as such term is defined in Article 9 of the UCC as in
effect in the state of New York on the date hereof.

“Grantors” shall mean the Parent, the ABL Borrowers, the Term Borrowers, the
Guarantors and each of their respective Subsidiaries that have executed and
delivered, or may from time to time hereafter execute and deliver, an ABL
Security Document or a Term Security Document.

“Guarantors” shall mean the ABL Guarantors and the Term Guarantors.

“Hedging Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Grantor, on the one
hand, and a third party, on the other hand, which provides for an interest rate,
credit or equity swap, cap, floor, collar, forward foreign exchange transaction,
currency swap, cross currency rate swap, currency option, or any combination of,
or option with respect to, these or similar transactions, for the purpose of
hedging such Grantor’s exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security or currency valuations.

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(b) the maximum amount available to be drawn or paid under all letters of
credit, bankers’ acceptances, bank guaranties and similar obligations issued for
the account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties and
similar obligations, (c) all indebtedness of the types described in clause (a),
(b), (d), (e), (f) or (g) of this definition secured by any Lien on any property
owned by such Person, whether or not such indebtedness has been assumed by such
Person (provided that, if the Person has not assumed or otherwise become liable
in respect of such indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of the amount thereof or the fair market value of the
property to which such Lien relates as determined in good faith by such Person),
(d) the aggregate amount of all Capitalized Lease Obligations of such Person,
(e) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take-or-pay

 

-11-



--------------------------------------------------------------------------------

and similar obligations, (f) all Contingent Obligations of such Person, (g) all
obligations, calculated on a basis satisfactory to the Secured Parties and in
accordance with accepted practice, under any Hedging Agreement or under any
similar type of agreement and (h) obligations arising under any off-balance
sheet liability retained in connection with asset securitization programs,
synthetic leases, sale and leaseback transactions or other similar obligations
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the consolidated balance sheet of such Person and its Subsidiaries.

“Indemnity Amount” shall mean on any date, the amount required to be paid by any
Grantors to any Collateral Agent or any other Secured Party on such date
pursuant to any indemnity provision contained in the ABL Documents or the Term
Documents, as the case may be.

“Insolvency or Liquidation Proceeding” shall mean any of the following: (a) the
filing by any Grantor of a voluntary petition in bankruptcy under any provision
of any bankruptcy law (including the Bankruptcy Code) or a petition to take
advantage of any receivership or insolvency laws, including any petition seeking
the dissolution, winding up, total or partial liquidation, reorganization,
composition, arrangement, adjustment or readjustment or other relief of such
Grantor, such Grantor’s debts or such Grantor’s assets or the appointment of a
trustee, receiver, liquidator, custodian or similar official for such Grantor or
a material part of such Grantor’s property; (b) the admission in writing by such
Grantor of its inability to pay its debts generally as they become due; (c) the
appointment of a receiver, liquidator, trustee, custodian or other similar
official for such Grantor or all or a material part of such Grantor’s assets;
(d) the filing of any petition against such Grantor under any bankruptcy law
(including the Bankruptcy Code) or other receivership or insolvency law,
including any petition seeking the dissolution, winding up, total or partial
liquidation, reorganization, composition, arrangement, adjustment or
readjustment or other relief of such Grantor, such Grantor’s debts or such
Grantor’s assets or the appointment of a trustee, receiver, liquidator,
custodian or similar official for such Grantor or a material part of such
Grantor’s property; (e) the general assignment by such Grantor for the benefit
of creditors or any other marshalling of the assets and liabilities of such
Grantor; or (f) a corporate (or similar) action taken by such Grantor to
authorize any of the foregoing.

“Instrument” shall mean “instruments” as such term is defined in Article 9 of
the UCC as in effect in the state of New York.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the ABL Agent or the Term Agent is the loss
payee or additional insured thereof) and (ii) any key man life insurance
policies.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses, brand names,
publications rights, registered designs, inventions, service marks, business
names and all confidential information.

“Intentional Overadvances” shall mean the aggregate outstanding principal amount
of all revolving loans, letter of credit accommodations and other financial
accommodations (including

 

-12-



--------------------------------------------------------------------------------

Cash Management Obligations) that are made, issued or incurred pursuant to the
ABL Documents intentionally and with actual knowledge that such revolving loans,
letter of credit accommodations or other financial accommodations (including
Cash Management Obligations) cause the aggregate outstanding principal amount of
all revolving loans, letter of credit accommodations and other financial
accommodations (including Cash Management Obligations) made, issued or incurred
pursuant to the ABL Documents to exceed the amount set forth in clause (ii)(A)
of the definition of Maximum ABL Obligations.

“Intercreditor Agreement Consent” shall mean an agreement substantially in the
form of Exhibit B.

“Intercreditor Agreement Joinder” shall mean an agreement substantially in the
form of Exhibit A.

“Inventory” shall mean merchandise and inventory, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all supplies, incidentals, packaging materials, labels,
materials and any other items used or usable in manufacturing, processing,
packaging or shipping same, in all stages of production from raw materials
through work in process to finished goods, and all products and Proceeds of
whatever sort and wherever located any portion thereof which may be returned,
rejected, reclaimed or repossessed by either of the Collateral Agents from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC as in effect on the date hereof in the state of New York.

“Investment Property” shall mean all “investment property” as such term is
defined in Article 9 of the UCC as in effect in the state of New York on the
date hereof.

“IP Licensing Proceeds” shall mean all royalties, licensing fees, income and all
other fees and payments received by the Grantors in the ordinary course of
business from the licensing of Intellectual Property.

“Letter of Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in Article 9 of the UCC as in effect in the state of New York on the
date hereof.

“License Period” shall have the meaning set forth in Section 4.2(b).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, charge, lien (statutory or other),
charge, preference, priority or other security agreement of any kind or nature
whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute or other law, and any lease having substantially the same effect as the
foregoing).

“Material Contract” shall mean any contract or other arrangement to which Parent
or any of its Subsidiaries is a party (other than the Term Documents and the ABL
Documents) and (i) as to which is required to be disclosed under Section 1.01 of
Current Report on Form 8-K (other than purchase orders in the ordinary course of
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the

 

-13-



--------------------------------------------------------------------------------

ordinary course of its business upon less than 60 days notice without penalty or
premium) or (ii) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to constitute or have a Material Adverse
Effect or Material Adverse Change (as defined in the Term Credit Agreement or
the ABL Credit Agreement).

“Maximum ABL Obligations” shall mean, on any date of determination, the sum of
the aggregate outstanding principal amount of loans (including Intentional
Overadvances and ABL Agent Advances), letter of credit accommodations, Cash
Management Obligations and other financial accommodations made, issued or
incurred under the ABL Documents up to an aggregate maximum amount equal to the
lesser of (i) the result of (A) the sum of 110% of (x) $100,000,000 plus (y) the
aggregate amount of commitments with respect to additional revolving loan
facilities or increases to the commitments with respect to the revolving loan
facility under Section 2.1(d) of the ABL Credit Agreement (or a comparable
provision of a loan or credit agreement the debt under which Refinances the ABL
Debt but in no event more than the increase to the commitments permitted under
Section 2.1(d) of the ABL Credit Agreement as in effect on the date hereof),
minus (B) any permanent reductions of the revolving loan commitment under the
ABL Documents (other than as a result of Permitted Refinancing); provided, that,
for purposes of determining the Maximum ABL Obligations, upon termination of the
revolving loan commitment, the revolving loan commitment shall not be deemed to
have been reduced to an amount less than the outstanding principal amount of all
“revolving loans” (or any comparable term), letter of credit accommodations,
Cash Management Obligations and other financial accommodations as of the date of
such permanent reduction and (ii) the sum of (A) the greater of (x) the product
of (1) the ABL Availability times (2) 110% and (y) the sum of (1) ABL
Availability plus (2) $10,000,000 (plus 10% of the amount of commitments, if
any, under clause (i)(A)(y) above), plus (B) the portion of the aggregate
outstanding principal amount of revolving loans, letter of credit accommodations
and Cash Management Obligations made, issued or incurred under the ABL Documents
that exceed the amount set forth in clause (ii)(A) above, but that were not
Intentional Overadvances determined at the time made, issued or incurred.

“Maximum Term Obligations” shall mean, on any date of determination, the result
of: (a) $236,500,000 minus (b) the aggregate amount of all principal payments
and prepayments (whether voluntary or mandatory) of the loans actually received
by the Term Agent under the Term Credit Agreement.

“Money” shall mean “money” as defined in the UCC as in effect in the state of
New York on the date hereof.”

“New ABL Agent” shall have the meaning set forth in Section 3.4(f).

“New Term Agent” shall have the meaning set forth in Section 2.4(f).

“Parent” shall have the meaning set forth in the recitals hereto.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor
thereunder).

“Patents” shall mean all patents (whether United States or foreign) in or to
which any Grantor now has or hereafter has any right, title or interest therein
and certificates of invention,

 

-14-



--------------------------------------------------------------------------------

or similar industrial property rights, and applications for any of the
foregoing, including: (a) all reissues, divisions, continuations (including
continuations-in-part and improvements thereof), extensions, renewals, and
reexaminations thereof, (b) all rights corresponding thereto throughout the
world; (c) all inventions and improvements described therein; (d) all rights to
sue for past, present and future infringements thereof; (e) all licenses,
claims, damages, and Proceeds of suit arising therefrom; and (f) all Proceeds of
the foregoing, including licenses, royalties, income, payments, claims, damages,
and Proceeds of suit.

“Permitted Refinancing” shall mean, as to any Indebtedness, the Refinancing of
such Indebtedness (“Refinancing Indebtedness”) to refinance such existing
Indebtedness; provided that the terms applicable to such Refinancing
Indebtedness and, if applicable, the related guarantees of such Refinancing
Indebtedness, shall not violate the applicable requirements contained in this
Agreement (including Sections 2.4(c) and 3.4(c)) or in any Term Documents (as in
effect on the date hereof) or ABL Documents (as in effect on the date hereof)
that remain outstanding after giving effect to such Permitted Refinancing.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Pledged ABL Priority Collateral” shall have the meaning set forth in
Section 3.4(e)(i).

“Pledged Debt” shall mean all Indebtedness owed to a Grantor issued by the
obligors named therein, the instruments evidencing such Indebtedness, and all
interest, cash, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests
and Pledged Partnership Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company and the certificates, if any, representing such limited liability
company interests and any interest of a Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership and the certificates, if any, representing such partnership
interests and any interest of a Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or Proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.

“Pledged Stock” shall mean all shares of Capital Stock owned by a Grantor, and
the certificates, if any, representing such shares and any interest of a Grantor
in the entries on the

 

-15-



--------------------------------------------------------------------------------

books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Pledged Term Priority Collateral” shall have the meaning set forth in
Section 2.4(e)(i).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC as in effect in the state of New York and, in any event, shall also include
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to either Collateral Agent or any Grantor from time to time with respect
to any of the Collateral, (b) any and all payments (in any form whatsoever) made
or due and payable to any Grantor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental authority (or any Person acting under
color of governmental authority) and (c) any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for Inventory sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument or General
Intangible, together with all of a Grantor’s rights, if any, in any Inventory
giving rise to such right to payment.

“Receivables Records” shall mean (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
Receivables, (b) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to Receivables,
whether in the possession or under the control of a Grantor or any computer
bureau or agent from time to time acting for a Grantor or otherwise, (c) all
evidences of the filing of financing statements and the registration of other
instruments in connection with the Records described in the preceding clauses
(a) and (b) above, and amendments, supplements or other modifications to such
financing statements and such other instruments, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings, including
lien search reports, from filing or other registration officers relating to
Receivables, (d) all credit information, reports and memoranda relating to
Receivables and (e) all other written or nonwritten forms of information related
in any way to the foregoing or any Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC as in effect
in the state of New York on the date hereof.

“Recovery” shall have the meaning set forth in Section 6.17.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, retire, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other Indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

-16-



--------------------------------------------------------------------------------

“Reserve” shall mean (i) any reserve established by the Co-Collateral Agents (as
defined in the ABL Credit Agreement) against the Borrowing Base pursuant to
Section 2.1 of the ABL Credit Agreement (as in effect on the date hereof), and
(ii) any other reserve established by the Co-Collateral Agents against the
Borrowing Base.

“Second Priority” shall mean, (a) with respect to any Lien purported to be
created on any Term Priority Collateral to secure the ABL Obligations pursuant
to the ABL Security Documents, that such Lien is prior in right to any other
Lien thereon, other than (i) ABL Permitted Liens as described in clause (s) of
the definition of Permitted Liens set forth in the ABL Credit Agreement as in
effect on the date hereof and as amended in accordance with the terms of this
Agreement and (ii) Term Permitted Liens permitted to be prior to the Liens on
the Term Priority Collateral in accordance with clause (b) of the definition
“First Priority” contained herein; provided that in no event shall any such Term
Permitted Lien be permitted (on a consensual basis) to be junior and subordinate
to any ABL Permitted Liens as described in clause (a)(i) above and senior in
priority to the relevant Liens created pursuant to the ABL Security Documents
(other than in connection with a DIP Financing permitted pursuant to
Section 2.5) and (b) with respect to any Lien purported to be created on any ABL
Priority Collateral to secure the Term Obligations pursuant to the Term Security
Documents, that such Lien is prior in right to any other Lien thereon, other
than (i) Term Permitted Liens as described in clause (l) of the definition of
Permitted Liens set forth in the Term Credit Agreement as in effect on the date
hereof and as amended in accordance with the terms of this Agreement and
(ii) ABL Permitted Liens permitted to be prior to the Liens on the ABL Priority
Collateral in accordance with clause (a) of the definition “First Priority”
contained herein; provided that in no event shall any such ABL Permitted Lien be
permitted (on a consensual basis) to be junior and subordinate to any Term
Permitted Liens as described in clause (b)(i) above and senior in priority to
the relevant Liens created pursuant to the Term Security Documents (other than
in connection with a DIP Financing permitted pursuant to Section 3.5).

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Securities” shall mean all “securities” as such term is defined in Article 8 of
the UCC as in effect on the date hereof, any stock, shares, partnership
interests, voting trust certificates, certificates of interest or participation
in any profit sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Accounts” shall mean all “securities accounts” as such term is
defined in Article 8 of the UCC as in effect on the date hereof.

“Securities Entitlements” shall mean all “securities entitlements” as such term
is defined in Article 8 of the UCC as in effect on the date hereof.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than fifty

 

-17-



--------------------------------------------------------------------------------

percent (50%) of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided that, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect in the state of New York as in effect on the
date hereof, now or hereafter owned by any Grantor, or in which any Grantor has
any rights, and, in any event, shall include all of such Grantor’s rights in any
Letter-of-Credit Right or secondary obligation that supports the payment or
performance of, and all security for, any Collateral consisting of Accounts,
Chattel Paper, Documents, General Intangibles, Instruments or Investment
Property.

“Term Agent” shall have the meaning set forth in the recitals hereto and
includes any New Term Agent to the extent set forth in Section 2.4(f).

“Term Borrower” and “Term Borrowers” shall have the meaning set forth in the
introduction hereto.

“Term Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Term Documents” shall mean (a) the Term Credit Agreement and the other Loan
Documents (as defined in the Term Credit Agreement) and (b) each of the other
agreements, documents and instruments providing for or evidencing any Term
Obligation (including any Permitted Refinancing of any Term Obligations), and
any other document or instrument executed or delivered at any time in connection
with any Term Obligation (including any Permitted Refinancing of any Term
Obligation), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.

“Term Guarantor” and “Term Guarantors” shall have the meaning set forth in the
introduction hereto.

“Term Lenders” shall have the meaning set forth in the recitals hereto.

“Term Obligations” shall mean all obligations (including guaranty obligations)
of every nature of each Grantor, from time to time owed to the Term Secured
Parties or any of them, under any Term Document (including any Term Document in
respect of a Permitted Refinancing of any Term Obligations), whether for
principal, premium, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to Parent or any of its Subsidiaries, would
have accrued on any Term Obligation (including any Permitted Refinancing of any
Term Obligations), whether or not a claim is allowed against such Person for
such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise; provided that “Term Obligations” shall not include
(i) loans in excess of the Maximum Term Obligations, (ii) default interest (but
not any other interest) and loan fees, each arising from or related to an Event

 

-18-



--------------------------------------------------------------------------------

of Default, that are disallowed in any Insolvency or Liquidation Proceeding with
respect to one or more of the Parent or any other Grantor, or (iii) any
prepayment premium or any similar fee payable to the Term Agent and/or the Term
Lenders pursuant to the Term Documents. The foregoing limitations shall not
apply to, and the term “Term Obligations” shall include, (x) obligations
consisting of interest and fees (in each case, as calculated with respect to the
Term Obligations up to the Maximum Term Obligations, but excluding the default
interest and fees described in clause (ii) above), (y) Enforcement Expenses and
(z) Indemnity Amounts.

“Term Permitted Liens” shall mean the “Permitted Liens” under, and as defined
in, the Term Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement.

“Term Priority Collateral” shall mean all interests of each Grantor in the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located, including (v) for the avoidance of doubt, any such
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any provision of any other Bankruptcy Law), would constitute Term Priority
Collateral, (w) all rights of each Grantor to receive moneys due and to become
due under or pursuant to the following, (x) all rights of each Grantor to
receive return of any premiums for or Proceeds of any insurance, indemnity,
warranty or guaranty with respect to the following or to receive condemnation
Proceeds with respect to the following, (y) all claims of each Grantor for
damages arising out of or for breach of or default under any of the following,
and (z) all rights of each Grantor to terminate, amend, supplement, modify or
waive performance under any of the following, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder:

(i) all Chattel Paper (other than any Chattel Paper constituting ABL Priority
Collateral);

(j) all Securities Accounts and all Money, cash, checks and other negotiable
instruments, funds and other property held therein or credited thereto (in each
case, other than identifiable proceeds of ABL Priority Collateral);

(k) all Instruments (other than Instruments constituting ABL Priority
Collateral);

(l) all Letter of Credit Rights (other than Letter of Credit Rights constituting
ABL Priority Collateral);

(m) all Pledged Debt, Securities, Securities Entitlements and Supporting
Obligations (other than Pledged Debt, Securities, Securities Entitlements and
Supporting Obligations constituting ABL Priority Collateral);

(n) all Commercial Tort Claims (other than Commercial Tort Claims constituting
ABL Priority Collateral);

(o) all real property and any title insurance with respect to such real
property;

(p) all Fixtures;

 

-19-



--------------------------------------------------------------------------------

(q) all Equipment;

(r) all General Intangibles, including Material Contracts (in each case, other
than the General Intangibles constituting ABL Priority Collateral), Intellectual
Property, IP Licensing Proceeds;

(s) (i) all Capital Stock of any Subsidiaries of the Term Borrower;

(t) except to the extent constituting ABL Priority Collateral, all other
Collateral;

(u) to the extent constituting, or relating to, any of the items referred to in
the preceding clauses (a) through (l), all Documents, Accounts and Insurance;
provided that, to the extent such Documents, Accounts and Insurance also relate
to ABL Priority Collateral, only that portion thereof related to the items
referred to in the preceding clauses (a) through (j) as being included in the
Term Priority Collateral shall be included in the Term Priority Collateral;

(v) to the extent relating to any of the items referred to in the preceding
clauses (a) through (m), all Supporting Obligations; provided that, to the
extent any Supporting Obligations also relate to ABL Priority Collateral, only
that portion thereof related to the items referred to in the preceding clauses
(a) through (m) as being included in the Term Priority Collateral shall be
included in the Term Priority Collateral;

(w) all books, Records, Receivables Records and Collateral Records relating to
the foregoing (including all books, databases, customer lists, engineer
drawings, Records, Receivables Records and Collateral Records, whether tangible
or electronic, which contain any information relating to any of the foregoing);
provided that, to the extent any of the foregoing also relates to ABL Priority
Collateral, only that portion related to the items referred to in the preceding
clauses (a) through (n) as being included in the Term Priority Collateral shall
be included in the Term Priority Collateral;

(x) in each case relating to the foregoing, (i) all Cash Proceeds, (ii) non-Cash
Proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing and all collateral security, guarantees and other Collateral Support
given by any Person with respect to any of the foregoing (including all
Insurance Proceeds) and (iii) all collateral security, guarantees, and other
Collateral Support given by any Person with respect to any of the foregoing.

“Term Secured Parties” shall mean the lenders and agents under the Term Credit
Agreement and shall include all former lenders and agents under the Term Credit
Agreement to the extent that any Term Obligations owing to such Persons were
incurred while such Persons were lenders or agents under the Term Credit
Agreement and such Term Obligations have not been paid or satisfied in full and
all new Term Secured Parties to the extent set forth in Section 2.4(f).

“Term Security Document” shall mean (a) the Term Credit Agreement and any other
Collateral Document (as defined in the Term Credit Agreement) executed and
delivered by the Parent, the Term Borrowers or any other Grantor in connection
therewith and (b) any other

 

-20-



--------------------------------------------------------------------------------

agreement, document or instrument pursuant to which a Lien is granted by one or
more of the Parent, the Term Borrowers or any other Grantor securing any Term
Obligations (including any Permitted Refinancing of any Term Obligation) or
under which rights or remedies with respect to such Liens are governed, together
with any amendments, replacements, modifications, extensions, renewals or
supplements to, or restatements of, any of the foregoing.

“Term Standstill Period” shall have the meaning set forth in Section 3.2(a)(i).

“Third Party Purchaser” shall have the meaning set forth in Section 4.3.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether a Grantor is licensee or
licensor thereunder).

“Trademarks” shall mean (a) all United States and foreign trademarks, trade
names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing, (b) all extensions or renewals of any of the foregoing, (c) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (d) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (e) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and Proceeds of suit.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether a Grantor is licensee or
licensor thereunder).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including: (a) any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of any Grantor worldwide; (b) the right to
sue for past, present and future misappropriation or other violation of any
Trade Secret; and (c) all Proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and Proceeds of suit.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“United States” shall mean the United States of America.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such

 

-21-



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law shall mean
such law as amended, modified, codified, replaced or re-enacted, in whole or in
part, and in effect on the date hereof, including rules, regulations,
enforcement procedures and any interpretations promulgated thereunder,
(h) references to Sections or clauses shall refer to those portions of this
Agreement, and any references to a clause shall, unless otherwise identified,
refer to the appropriate clause within the same Section in which such reference
occurs, (i) any definition of, or reference to, ABL Priority Collateral or Term
Priority Collateral herein shall not be construed as referring to any amounts
recovered by a Grantor, as a debtor in possession, or a trustee for the estate
of a Grantor, under Section 506(c) of the Bankruptcy Code (or by comparable
Persons under any other Bankruptcy Law) and (j) in this Agreement, the term
“UCC” shall also refer to analogous personal property security legislation in
Canada and other foreign jurisdictions, mutatis mutandis, and, where the context
so requires, any term defined herein by reference to the UCC shall also have any
extended, alternative or analogous meaning given to such term in such foreign
personal property security legislation, in all cases for the extension,
preservation or betterment of the security and rights of the ABL Agent, the
other ABL Secured Parties, the Term Agent and the other Term Secured Parties.

Section 2. Term Priority Collateral.

2.1 Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment, validity, enforceability or perfection of any
Liens securing the ABL Obligations granted on the Term Priority Collateral or of
any Liens securing the Term Obligations granted on the Term Priority Collateral,
(ii) the date on which any ABL Obligations or Term Obligations are extended,
(iii) any provision of the UCC or any other applicable law, including any rule
for determining priority thereunder or under any other law or rule governing the
relative priorities of secured creditors, including with respect to real
property or fixtures, (iv) any provision set forth in any ABL Document or any
Term Document (other than this Agreement), or (v) the possession or control by
any Collateral Agent or any Secured Party or any bailee of all or any part of
any Term Priority Collateral as of the date hereof or otherwise, the ABL Agent,
on behalf of itself and the other ABL Secured Parties, hereby agrees that:

(i) any Lien on the Term Priority Collateral securing any Term Obligations now
or hereafter held by or on behalf of the Term Agent or any other Term Secured
Parties or any agent or trustee therefor, regardless of how acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
senior in all respects and prior to any Lien on the Term Priority Collateral
securing any of the ABL Obligations (without giving effect to the proviso at the
end of the definition of ABL Obligations); and

 

-22-



--------------------------------------------------------------------------------

(ii) any Lien on the Term Priority Collateral securing any ABL Obligations
(without giving effect to the proviso at the end of the definition of ABL
Obligations) now or hereafter held by or on behalf of the ABL Agent or any other
ABL Secured Parties or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Term Priority Collateral securing any Term Obligations;

in each case, to the extent that the Liens of the Term Agent in the Term
Priority Collateral are valid, enforceable and perfected.

(b) Prohibition on Contesting Liens. Each of the ABL Agent, for itself and on
behalf of each other ABL Secured Party, and the Term Agent, for itself and on
behalf of each Term Secured Party, agrees that it shall not (and hereby waives
any right to) contest, or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
priority, validity, perfection or enforceability of a Lien held by or on behalf
of any of the Term Secured Parties in the Term Priority Collateral or by or on
behalf of any of the ABL Secured Parties in the Term Priority Collateral, as the
case may be, or (ii) the validity or enforceability of any ABL Security Document
(or any ABL Obligations thereunder) or any Term Security Document (or any Term
Obligations thereunder); provided that nothing in this Agreement shall be
construed to prevent or impair the rights of either of the Collateral Agents or
any Secured Party to enforce this Agreement, including the priority of the Liens
on the Term Priority Collateral securing the Term Obligations and the ABL
Obligations as provided in Sections 2.1(a) and 2.2(a).

(c) No New Liens. So long as the Discharge of Term Obligations has not occurred,
the parties hereto agree that the Parent or any other Grantor shall not grant or
permit any Liens in favor of the ABL Agent or any ABL Lender on any asset or
property of any Grantor to secure any ABL Obligation, except for those created
by the ABL Security Documents, unless it has granted or substantially
contemporaneously grants a Lien therein in favor of the Term Agent, and once
granted, such Lien shall become, pursuant to this Agreement, (i) a First
Priority Lien on such asset or property to secure the Term Obligations if such
asset or property constitutes Term Priority Collateral or (ii) a Second Priority
Lien on such asset or property to secure the Term Obligations if such asset or
property constitutes ABL Priority Collateral. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other rights and remedies available to the Term Agent
and/or the other Term Secured Parties, the ABL Agent, on behalf of itself and
the other ABL Secured Parties, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens on the Term
Priority Collateral granted in contravention of this Section 2.1(c) shall be
subject to Section 2.3.

(d) Effectiveness of Lien Priorities. The priorities of the Liens provided in
Section 2.1(a) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of the Term

 

-23-



--------------------------------------------------------------------------------

Obligations, nor by any action or inaction which the Term Agent or the Term
Lenders may take or fail to take in respect of the Term Priority Collateral, so
long as the Liens of the Term Agent and the Term Lenders in the Term Priority
Collateral are valid, perfected and enforceable.

2.2 Exercise of Remedies.

(a) So long as the Discharge of Term Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
one or more of the Parent or any other Grantor:

(i) neither the ABL Agent nor any of the other ABL Secured Parties (x) will
exercise or seek to exercise any rights or remedies (including set-off) with
respect to any Term Priority Collateral (including the exercise of any right
under any lockbox agreement or account control agreement (but excluding any such
lockbox or deposit account receiving proceeds of ABL Priority Collateral),
landlord waiver or bailee’s letter or similar agreement or arrangement in
respect of Term Priority Collateral to which the ABL Agent or any other ABL
Secured Party is a party) or institute or commence or join with any Person
(other than the Term Agent and the other Term Secured Parties) in commencing any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution); provided, however,
that the ABL Agent may exercise any or all such rights after the passage of a
period of one hundred twenty (120) days from the date of delivery of a notice in
writing to the Term Agent of the ABL Agent’s intention to exercise its right to
take such actions (the “ABL Standstill Period”); provided, further, however,
notwithstanding anything herein to the contrary, neither the ABL Agent nor any
other ABL Secured Party will exercise any rights or remedies with respect to any
Term Priority Collateral if, notwithstanding the expiration of the ABL
Standstill Period, the Term Agent or the other Term Secured Parties shall have
commenced the exercise of any of their rights or remedies with respect to all or
any material portion of the Term Priority Collateral (prompt notice of such
exercise to be given to the ABL Agent) and are pursuing in good faith the
exercise thereof, (y) will contest, protest or object to any foreclosure
proceeding or action brought by the Term Agent or any other Term Secured Party
with respect to, or any other exercise by the Term Agent or any other Term
Secured Party of any rights and remedies relating to, the Term Priority
Collateral under the Term Documents or otherwise, and (z) subject to its rights
under clause (i)(x) above, will object to the forbearance by the Term Agent or
the other Term Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Term Priority Collateral, in each case of clauses (x), (y) and (z) above, so
long as the respective interests of the ABL Secured Parties attach to the
Proceeds thereof subject to the relative priorities described in Section 2.1;
provided, however, that nothing in this Section 2.2(a) shall be construed to
authorize the ABL Agent or any other ABL Secured Party to sell any Term Priority
Collateral free of the Lien of the Term Agent or any other Term Secured Party;
and

(ii) the Term Agent and the other Term Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including set-off and the right to
credit bid their debt) and make determinations regarding the disposition of, or
restrictions with respect to, the Term Priority Collateral without any
consultation with or the consent of the ABL Agent or any other ABL Secured
Party; provided, that:

(A) the ABL Agent may take any action (not adverse to the prior Liens on the
Term Priority Collateral securing the Term Obligations, or the rights of the
Term Agent or any other Term Secured Parties to exercise remedies in respect
thereof) in order to preserve or protect its Lien on the Term Priority
Collateral;

 

-24-



--------------------------------------------------------------------------------

(B) the ABL Secured Parties shall be entitled to file any necessary responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of the ABL Secured Parties, including any claims
secured by the Term Priority Collateral, if any, in each case in accordance with
the terms of this Agreement;

(C) the ABL Secured Parties shall be entitled to file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of the Grantors arising under either the Bankruptcy Law or applicable
non-bankruptcy law, in each case in accordance with the terms of this Agreement;

(D) the ABL Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement; and

(E) the ABL Agent or any other ABL Secured Party may exercise any of its rights
or remedies with respect to the Term Priority Collateral after the termination
of the ABL Standstill Period to the extent permitted by clause (i)(x) above.

In exercising rights and remedies with respect to the Term Priority Collateral,
the Term Agent and the other Term Secured Parties may enforce the provisions of
the Term Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Term Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) The ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that it will not take or receive any Term Priority Collateral or any Proceeds of
Term Priority Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any Term Priority Collateral unless and
until the Discharge of Term Obligations has occurred, except as expressly
provided in the first proviso in clause (i)(x), or in the proviso in clause
(ii), of Section 2.2(a) or in Section 4. Without limiting the generality of the
foregoing, unless and until the Discharge of Term Obligations has occurred,
except as expressly provided in the first proviso in clause (i)(x), or in the
proviso in clause (ii), of Section 2.2(a) or in Section 4, the sole right of the
ABL Agent and the other ABL Secured Parties with respect to the Term

 

-25-



--------------------------------------------------------------------------------

Priority Collateral is to hold a Lien on the Term Priority Collateral pursuant
to the ABL Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of the Term
Obligations has occurred in accordance with the terms hereof, the Term Documents
and applicable law.

(c) Subject to the first proviso in clause (i)(x) of Section 2.2(a), the proviso
in clause (ii) of Section 2.2(a), Section 2.4(a) and Section 4:

(i) the ABL Agent, for itself and on behalf of the other ABL Secured Parties,
agrees that the ABL Agent and the other ABL Secured Parties will not take any
action that would hinder any exercise of remedies under the Term Documents with
respect to the Term Priority Collateral or is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the Term
Priority Collateral, whether by foreclosure or otherwise, and

(ii) the ABL Agent, for itself and on behalf of the other ABL Secured Parties,
hereby waives any and all rights it or the other ABL Secured Parties may have as
a junior lien creditor with respect to the Term Priority Collateral or otherwise
to object to the manner in which the Term Agent or the other Term Secured
Parties seek to enforce or collect the Term Obligations or the Liens granted in
any of the Term Priority Collateral, regardless of whether any action or failure
to act by or on behalf of the Term Agent or the other Term Secured Parties is
adverse to the interest of the ABL Secured Parties.

(d) The ABL Agent hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any ABL Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Term Agent or the
other Term Secured Parties with respect to the Term Priority Collateral as set
forth in this Agreement and the Term Documents.

2.3 Payments Over. So long as the Discharge of Term Obligations has not
occurred, any Term Priority Collateral, Cash Proceeds thereof or non-Cash
Proceeds not constituting ABL Priority Collateral received by the ABL Agent or
any other ABL Secured Parties in connection with the exercise of any right or
remedy (including set-off) relating to the Term Priority Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Term Agent for the benefit of the Term Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct, to the extent that the
Liens of the Term Agent in the Term Priority Collateral are valid, enforceable
and perfected. The Term Agent is hereby authorized to make any such endorsements
as agent for the ABL Agent or any such other ABL Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

2.4 Other Agreements.

(a) Releases.

(i) If, in connection with:

(A) the exercise by the Term Agent of any rights or remedies in respect of all
or a material portion of the Term Priority Collateral, including one or more
sales, leases, exchanges, transfers or other dispositions of all or a material
portion of the Term Priority Collateral, in each case, at such time as the
proceeds of such sales, leases, exchanges or other dispositions are applied as a
concurrent permanent reduction of the Term Obligations; or

 

-26-



--------------------------------------------------------------------------------

(B) any sale, lease, exchange, transfer or other disposition of any Term
Priority Collateral permitted under the terms of both the Term Documents and the
ABL Documents,

the Term Agent, for itself or on behalf of any of the other Term Secured
Parties, releases any of its Liens on any part of the Term Priority Collateral,
then the Liens, if any, of the ABL Agent, for itself or for the benefit of the
other ABL Secured Parties, on such Term Priority Collateral (but not the
Proceeds thereof, which shall be subject to the priorities set forth in Sections
2.1(a) and 3.1(a) and the applications of Proceeds set forth in Sections 5.1 and
5.2) shall be automatically, unconditionally and simultaneously released and the
ABL Agent, for itself or on behalf of any such other ABL Secured Parties,
promptly shall execute and deliver to the Term Agent such termination
statements, releases and other documents as the Term Agent may request to
effectively confirm such release (which request shall specify the proposed terms
of the sale and the type and amount of consideration to be received in
connection therewith); provided, that, (1) no such release documents shall be
required to be delivered (x) to any Grantor or (y) more than one Business Day
prior to the date of the closing of the sale or other disposition of such Term
Priority Collateral, (2) if the closing of the sale or other disposition of such
Term Priority Collateral is not consummated within three (3) Business Days of
the anticipated closing date, the Term Agent shall promptly return all release
documents to the ABL Agent, and (3) the effectiveness of any such release by the
ABL Agent shall be subject to the sale or other disposition of such Term
Priority Collateral described in such request or on substantially similar terms
and shall lapse in the event such sale or other disposition does not occur
within three (3) Business Days of the anticipated closing date.

(ii) Until the Discharge of Term Obligations occurs, to the extent that the Term
Secured Parties (A) have released any Lien on Term Priority Collateral and any
such Lien is later reinstated or (B) obtain any new First Priority Liens on
assets constituting Term Priority Collateral from Grantors, then the ABL Secured
Parties shall be granted a Second Priority Lien on any such Term Priority
Collateral.

(b) Insurance. Unless and until the Discharge of Term Obligations has occurred,
the Term Agent and the other Term Secured Parties shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Documents,
to adjust settlement for any insurance policy covering the Term Priority
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
in respect of the Term Priority Collateral.

 

-27-



--------------------------------------------------------------------------------

(c) Amendments to ABL Documents.

(i) Without the prior written consent of the Term Agent, no ABL Document may be
otherwise amended, supplemented or modified or entered into to the extent such
amendment, supplement or modification, would: (A) contravene the provisions of
this Agreement; (B) change (to later dates) any dates upon which payments of
principal or interest are due thereon; (C) increase the “Applicable Margin” or
similar component of the interest rate by more than 2.00% (excluding increases
resulting from the accrual of interest at the default rate); (D) change the
redemption, prepayment or defeasance provisions thereof or change the
subordination provisions thereof (or of any guarantee thereof); (E) eliminate
any category of, reduce, or change the methodology of the calculation of, any
Reserves (other than the elimination of a Reserve concurrent with or after the
elimination of the event that gave rise to the requirement of such Reserve) to
the Borrowing Base if any such change, elimination or reduction will have the
effect of making more credit available); or (F) confer any additional rights on
the ABL Secured Parties that would be adverse to the Term Secured Parties.

(ii) The ABL Agent shall endeavor to give prompt notice of any amendment, waiver
or consent of an ABL Document to the Term Agent after the effective date of such
amendment, waiver or consent; provided, that the failure of the ABL Agent to
give any such notice shall not affect the priority of the ABL Agent’s Liens as
provided herein or the validity or effectiveness of any such notice as against
the Grantors or any of their Subsidiaries.

(d) Rights As Unsecured Creditors. Except as otherwise set forth in Section 2.1,
the ABL Agent and the other ABL Secured Parties may exercise rights and remedies
as unsecured creditors against the Parent or any other Grantor that has
guaranteed the ABL Obligations in accordance with the terms of the ABL Documents
and applicable law. Except as otherwise set forth in Section 2.1, nothing in
this Agreement shall prohibit the receipt by the ABL Agent or any other ABL
Secured Parties of the required payments of interest, principal and other
amounts in respect of the ABL Obligations so long as such receipt is not the
direct or indirect result of the exercise by the ABL Agent or any other ABL
Secured Parties of rights or remedies as a secured creditor (including set-off)
in respect of the Term Priority Collateral or enforcement in contravention of
this Agreement of any Lien held by any of them. Notwithstanding the foregoing,
absent exigent circumstances, the ABL Secured Parties shall give the Term Agent
not less than five Business Days written notice prior to the filing of an
involuntary bankruptcy petition against any Grantor.

(e) Bailee for Perfection.

(i) The Term Agent agrees to hold that part of the Term Priority Collateral that
is in its possession or control (or in the possession or control of its agents
or bailees) to the extent that possession or control thereof is taken to perfect
a Lien thereon under the UCC or any other applicable law (such Term Priority
Collateral being the “Pledged Term Priority Collateral”) as collateral agent for
the Term Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the ABL Agent (on behalf
of the ABL Secured Parties) and any

 

-28-



--------------------------------------------------------------------------------

assignee thereof solely for the purpose of perfecting the security interest
granted under the Term Documents and the ABL Documents, respectively, subject to
the terms and conditions of this Section 2.4(e).

(ii) Subject to the terms of this Agreement, until the Discharge of Term
Obligations has occurred, the Term Agent shall be entitled to deal with the
Pledged Term Priority Collateral in accordance with the terms of the Term
Documents as if the Liens of the ABL Agent under the ABL Security Documents did
not exist. The rights of the ABL Agent shall at all times be subject to the
terms of this Agreement and to the Term Agent’s rights under the Term Documents.

(iii) The Term Agent shall have no obligation whatsoever to the ABL Agent or any
other ABL Secured Party to ensure that the Pledged Term Priority Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 2.4(e). The duties or
responsibilities of the Term Agent under this Section 2.4(e) shall be limited
solely to holding the Pledged Term Priority Collateral as bailee or agent in
accordance with this Section 2.4(e).

(iv) The Term Agent acting pursuant to this Section 2.4(e) shall not have by
reason of the Term Security Documents, the ABL Security Documents, this
Agreement or any other document a fiduciary relationship in respect of the ABL
Agent or any other ABL Secured Party.

(v) Upon the Discharge of the Term Obligations under the Term Documents, the
Term Agent shall deliver or cause to be delivered the remaining Pledged Term
Priority Collateral (if any) in its possession or in the possession of its
agents or bailees, together with any necessary endorsements, first, to the ABL
Agent to the extent ABL Obligations remain outstanding, and second, to the
applicable Grantor (in each case, so as to allow such Person to obtain control
of such Pledged Term Priority Collateral) and will cooperate with the ABL Agent
in assigning (without recourse to or warranty by the Term Agent or any other
Term Secured Party or agent or bailee thereof) control over any other Pledged
Term Priority Collateral under its control. The Term Agent further agrees to
take all other action reasonably requested by such Person (at the sole cost and
expense of Grantors or such Person) in connection with such Person obtaining a
first priority interest in the Pledged Term Priority Collateral or as a court of
competent jurisdiction may otherwise direct.

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
ABL Obligations remain outstanding upon the Discharge of the Term Obligations,
all rights of the Term Agent hereunder and under the Term Security Documents or
the ABL Security Documents (A) with respect to the delivery and control of any
part of the Term Priority Collateral, and (B) to direct, instruct, vote upon or
otherwise influence the maintenance or disposition of such Term Priority
Collateral, shall immediately, and (to the extent permitted by law) without
further action on the part of either of the ABL Agent or the Term Agent, pass to
the ABL Agent, who shall thereafter hold such rights for the benefit of the ABL
Secured Parties. Each of the Term Agent and the Grantors agrees that

 

-29-



--------------------------------------------------------------------------------

it will, if any ABL Obligations remain outstanding upon the Discharge of the
Term Obligations, take any other action required by any law or reasonably
requested by the ABL Agent in connection with the ABL Agent’s establishment and
perfection of a First Priority security interest in the Term Priority
Collateral, at the expense of the Grantors or if not paid by the Grantors, the
ABL Agent, and subject in all cases to any ABL Permitted Liens and to
Section 2.4(f).

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of the ABL Obligations, the Term Agent acquires
possession of any Pledged ABL Priority Collateral, the Term Agent shall hold the
same as bailee and/or agent to the same extent as is provided in the preceding
clause (i) with respect to Pledged Term Priority Collateral, provided that as
soon as is practicable the Term Agent shall deliver or cause to be delivered
such Pledged ABL Priority Collateral to the ABL Agent in a manner otherwise
consistent with the requirements of preceding clause (v).

(f) When Discharge of Term Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with the
Discharge of Term Obligations, the Parent or any other Grantor enters into any
Permitted Refinancing of any Term Obligations, then such Discharge of Term
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, and the obligations under the Permitted Refinancing shall
automatically be treated as Term Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, the term “Term Credit Agreement” shall be deemed
appropriately modified to refer to such Permitted Refinancing and the Term Agent
under such Term Documents shall be a Term Agent for all purposes hereof and the
new secured parties under such Term Documents shall automatically be treated as
Term Secured Parties for all purposes of this Agreement. Upon receipt of a
notice stating that the Parent and/or any other Grantor is entering into a new
Term Document in respect of a Permitted Refinancing of Term Obligations (which
notice shall include the identity of the new collateral agent, such agent, the
“New Term Agent”), and delivery by the New Term Agent of an Intercreditor
Agreement Joinder, the ABL Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as the Parent
or any other Grantor or such New Term Agent shall reasonably request in order to
provide to the New Term Agent the rights contemplated hereby, in each case
consistent in all respects with the terms of this Agreement. The New Term Agent
shall agree to be bound by the terms of this Agreement. If the new Term
Obligations under the new Term Documents are secured by assets of the Grantors
of the type constituting Term Priority Collateral that do not also secure the
ABL Obligations, then the ABL Obligations shall be secured at such time by a
Second Priority Lien on such assets to the same extent provided in the ABL
Security Documents with respect to the other Term Priority Collateral. If the
new Term Obligations under the new Term Documents are secured by assets of the
Grantors of the type constituting ABL Priority Collateral that do not also
secure the ABL Obligations, then the ABL Obligations shall be secured at such
time by a First Priority Lien on such assets to the same extent provided in the
ABL Security Documents with respect to the other ABL Priority Collateral.

 

-30-



--------------------------------------------------------------------------------

2.5 Insolvency or Liquidation Proceedings.

(a) Finance and Sale Issues. Until the Discharge of Term Obligations has
occurred, if the Parent or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the Term Agent shall desire to (i) permit or
otherwise consent to the use of cash collateral constituting Term Priority
Collateral on which the Term Agent or any other creditor has a Lien under
Section 363 or any similar Bankruptcy Law (the “Term Cash Collateral”) or
(ii) provide or consent to any Term Lender providing the Parent or any other
Grantor financing under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (such financing under this clause (ii) and as used in
Section 3.5(a)(ii), a “DIP Financing”; as used solely in this clause (ii), “Term
DIP Financing”), then the ABL Agent, on behalf of itself and the other ABL
Secured Parties, agrees that it will raise no objection to such use of cash
collateral constituting Term Priority Collateral or to the fact that such DIP
Financing may be granted Liens on the Term Priority Collateral and will not
request adequate protection or any other relief with respect to the Term
Priority Collateral (except as expressly agreed by the Term Agent or to the
extent permitted by Section 2.5(c)) and, to the extent the Liens on the Term
Priority Collateral securing the Term Obligations are subordinated or pari passu
with the Liens on the Term Priority Collateral securing such DIP Financing, the
ABL Agent will subordinate its Liens in the Term Priority Collateral to the
Liens securing such DIP Financing (and all obligations relating thereto), in
each case, so long as (A) the interest rate, fees, advance rates, lending
sublimits and limits and other terms are commercially reasonable under the
circumstances, (B) the ABL Agent retains a Lien on the Collateral (including
Proceeds thereof arising after the commencement of such Insolvency or
Liquidation Proceeding) with the same priority as existed prior to the
commencement of such Insolvency or Liquidation Proceeding, subordinated to the
Liens securing such DIP Financing, (C) the ABL Agent receives a replacement Lien
on post-petition assets to the same extent granted to the Term Secured Parties
providing the DIP Financing, which Lien will be subordinated to the Liens
securing the Term Obligations and such Term DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens on Term Priority
Collateral securing the ABL Obligations are so subordinated to the Term
Obligations under this Agreement, (D) the aggregate principal amount of loans
outstanding under such Term DIP Financing, together with the aggregate principal
amount of loans outstanding under the Term Documents, does not exceed the
Maximum Term Obligations, and (E) such DIP Financing is subject to the terms of
this Intercreditor Agreement. If Term Agent or any one or more of the Term
Lenders offer to provide, and are prepared to provide, DIP Financing that meets
the requirements set forth in clauses (A) through (E) above, ABL Secured Parties
shall not provide or offer to provide any DIP Financing secured by a Lien on the
Term Priority Collateral senior or pari passu with the Liens on the Term
Priority Collateral securing the Term Obligations, without the prior written
consent of Term Agent. If the Term Agent has consented to the sale or other
disposition of Term Priority Collateral free and clear of its Lien, then the ABL
Agent, on behalf of the ABL Secured Parties, agrees that it will not raise any
objection or oppose a sale or other disposition of any Term Priority Collateral
free and clear of its Liens (subject to attachment of Proceeds with respect to
the Second Priority Lien on the Term Priority Collateral in favor of the ABL
Agent in the same order and manner as otherwise set forth herein) or other
claims under Section 363 of the Bankruptcy Code, and will consent to such sale
or other disposition, except for any objection or opposition that could be
asserted by any ABL Secured Party as an unsecured creditor in any such
Insolvency or Liquidation Proceeding, if the Term Secured Parties have consented
to such sale or disposition of such assets.

 

-31-



--------------------------------------------------------------------------------

(b) Relief from the Automatic Stay. Until the Discharge of Term Obligations has
occurred, the ABL Agent, on behalf of itself and the other ABL Secured Parties,
agrees that (i) none of them shall seek relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the Term
Priority Collateral, (A) without the prior written consent of the Term Agent or
(B) unless and to the extent the Term Agent has obtained relief from such stay
in respect of the Term Priority Collateral and (ii) none of them shall oppose
any relief from the automatic stay or other stay in any Insolvency or
Liquidation Proceeding sought by Term Agent in respect of the Term Priority
Collateral.

(c) Adequate Protection. The ABL Agent, on behalf of itself and the other ABL
Secured Parties, agrees that none of them shall contest (or support any other
Person contesting) (i) any request by the Term Agent or the other Term Secured
Parties for adequate protection with respect to any Term Priority Collateral or
(ii) any objection by the Term Agent or the other Term Secured Parties to any
motion, relief, action or proceeding based on the Term Agent or the other Term
Secured Parties claiming a lack of adequate protection with respect to the Term
Priority Collateral. Notwithstanding the foregoing provisions in this
Section 2.5(c), in any Insolvency or Liquidation Proceeding, (A) if the Term
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any DIP Financing, then the ABL
Agent, on behalf of itself or any of the other ABL Secured Parties, may seek or
request adequate protection in the form of a Lien on such additional or
replacement collateral, which Lien will be subordinated to the Liens securing
the Term Obligations and such DIP Financing (and all obligations relating
thereto) on the same basis as the other Liens on Term Priority Collateral
securing the ABL Obligations are so subordinated to the Term Obligations under
this Agreement, and (B) in the event the ABL Agent, on behalf of itself and the
other ABL Secured Parties, seeks or requests adequate protection in respect of
Term Priority Collateral securing ABL Obligations and such adequate protection
is granted in the form of additional or replacement collateral, then the ABL
Agent, on behalf of itself or any of the other ABL Secured Parties, agrees that
the Term Agent shall also be granted a senior Lien on such additional or
replacement collateral as security for the Term Obligations and for any such DIP
Financing provided by the Term Secured Parties and that any Lien on such
additional collateral securing the ABL Obligations shall be subordinated to the
Liens on such collateral securing the Term Obligations and any such DIP
Financing provided by the Term Secured Parties (and all obligations relating
thereto) and to any other Liens granted to the Term Secured Parties as adequate
protection on the same basis as the other Liens on Term Priority Collateral
securing the ABL Obligations are so subordinated to the Term Obligations under
this Agreement. ABL Agent (a) may seek, without objection from Term Secured
Parties, adequate protection with respect to the ABL Secured Parties’ rights in
the Term Priority Collateral in the form of periodic cash payments in an amount
not exceeding interest at the non-default contract rate, together with payment
of reasonable out-of-pocket expenses, and (b) except as otherwise expressly
provided herein, without the consent of Term Agent, shall not seek any other
adequate protection with respect to their rights in the Term Priority
Collateral.

(d) No Waiver. Subject to the proviso in clause (ii) of Section 2.2(a), nothing
contained herein shall prohibit or in any way limit the Term Agent or any other
Term Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the ABL Agent or any of the other ABL Secured
Parties in respect of the Term Priority Collateral, including the seeking by the
ABL Agent or any other ABL Secured Parties of

 

-32-



--------------------------------------------------------------------------------

adequate protection in respect thereof or the asserting by the ABL Agent or any
other ABL Secured Parties of any of its rights and remedies under the ABL
Documents or otherwise in respect thereof.

(e) Post-Petition Interest. Neither the ABL Agent nor any other ABL Secured
Party shall oppose or seek to challenge any claim by the Term Agent or any other
Term Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Term Obligations consisting of post-petition interest, premiums, fees or
expenses.

(f) Waiver. ABL Agent, for itself and on behalf of ABL Secured Parties, shall
not object to, oppose, support any objection, or take any other action to
impede, the rights of any Term Secured Party or Term Agent to make an election
under Section 1111(b)(2) of the Bankruptcy Code (or similar Bankruptcy Law). The
ABL Agent, for itself and on behalf of the other ABL Secured Parties, waives any
claim it may hereafter have against any Term Secured Party arising out of the
election of any Term Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code (or similar Bankruptcy Law).

(g) No Waiver. Except as otherwise expressly provided in this Agreement, nothing
contained herein shall prohibit or in any way limit Term Agent or any Term
Secured Party from objecting in any Insolvency or Liquidation Proceeding
involving a Grantor to any action taken by ABL Agent or any ABL Secured Party.

(h) Plan of Reorganization. If, in any Insolvency or Liquidation Proceeding
involving a Grantor, debt obligations of the reorganized debtor secured by Liens
upon any property of the reorganized debtor are distributed pursuant to a plan
of reorganization or similar dispositive restructuring plan, both on account of
Term Obligations and on account of ABL Obligations, then, to the extent the debt
obligations distributed on account of the Term Obligations and on account of the
ABL Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

(i) Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof. The
relative rights of Secured Parties in or to any distributions from or in respect
of any Collateral or proceeds of Collateral, shall continue after the
commencement of any Insolvency or Liquidation Proceeding. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy Code
(or similar Bankruptcy Law).

2.6 Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, the ABL
Agent, on behalf of itself and the other ABL Secured Parties, acknowledges that
it and such other ABL Secured Parties have, independently and without reliance
on the Term Agent or any other Term Secured Parties, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such ABL Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decisions in taking or
not taking any action under the ABL Credit Agreement or this Agreement.

 

-33-



--------------------------------------------------------------------------------

(b) No Warranties or Liability. The ABL Agent, on behalf of itself and the other
ABL Secured Parties, acknowledges and agrees that the Term Agent and the other
Term Secured Parties have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Term Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. The Term
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under their respective Term Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
The Term Agent and the other Term Secured Parties shall have no duty to the ABL
Agent or any of the other ABL Secured Parties to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Parent or any other Grantor
(including the Term Documents and the ABL Documents), regardless of any
knowledge thereof which they may have or be charged with.

(c) No Waiver of Lien Priorities.

(i) No right of the Term Agent, the other Term Secured Parties, or any of them
to enforce any provision of this Agreement or any Term Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Parent or any other Grantor or by any act or failure to act by the
Term Agent or any other Term Secured Party, or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Term Documents or any of the ABL Documents, regardless of any knowledge thereof
which the Term Agent or the other Term Secured Parties, or any of them, may have
or be otherwise charged with.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Parent and the other Grantors under the Term
Documents and subject to the other provisions of this Agreement), the Term
Agent, the other Term Secured Parties, and any of them, may, at any time and
from time to time in accordance with the Term Documents and/or applicable law,
without the consent of, or notice to, the ABL Agent or any other ABL Secured
Party, without incurring any liabilities to the ABL Agent or any other ABL
Secured Party and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of the ABL Agent or any other ABL Secured Party is affected,
impaired or extinguished thereby) do any one or more of the following:

(A) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof and applicable law) and in any order any part of
the Term Priority Collateral or any liability of the Parent or any other Grantor
to the Term Agent or the other Term Secured Parties, or any liability incurred
directly or indirectly in respect thereof;

 

-34-



--------------------------------------------------------------------------------

(B) settle or compromise any Term Obligation or any other liability of the
Parent or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof; and

(C) exercise or delay in or refrain from exercising any right or remedy against
the Parent or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Parent, any other Grantor or any Term
Priority Collateral and any security and any guarantor or any liability of the
Parent or any other Grantor to the Term Secured Parties or any liability
incurred directly or indirectly in respect thereof.

(iii) The ABL Agent, on behalf of itself and the other ABL Secured Parties, also
agrees that the Term Agent and the other Term Secured Parties shall have no
liability to the ABL Agent or any other ABL Secured Party, and the ABL Agent, on
behalf of itself and the other ABL Secured Parties, hereby waives any claim
against the Term Agent and any other Term Secured Party, arising out of any and
all actions which the Term Agent or the other Term Secured Parties may take or
permit or omit to take with respect to:

(A) the Term Documents (other than this Agreement);

(B) the collection of the Term Obligations; or

(C) the foreclosure upon, or sale, liquidation or other disposition of, any Term
Priority Collateral in accordance with this Agreement and applicable law.

The ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that the Term Agent and the other Term Secured Parties have no duty to the ABL
Agent or the other ABL Secured Parties in respect of the maintenance or
preservation of the Term Priority Collateral, the Term Obligations or otherwise,
except as otherwise provided in this Agreement.

(iv) The ABL Agent, on behalf of itself and the other ABL Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Term
Priority Collateral or any other similar rights a junior secured creditor may
have under applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the Term Agent and the other Term Secured Parties and the ABL Agent and the
other ABL Secured Parties, respectively, under this Agreement shall remain in
full force and effect irrespective of:

(i) except as otherwise provided in this Agreement, any lack of validity or
enforceability of any Term Document or any ABL Document;

 

-35-



--------------------------------------------------------------------------------

(ii) except as otherwise provided in this Agreement, any change in the time,
manner or place of payment of, or in any other terms of, all or any of the Term
Obligations or ABL Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of any
Term Document or any ABL Document;

(iii) any exchange of any security interest in any Term Priority Collateral or
any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the Term
Obligations or ABL Obligations; or

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
one or more of the Parent or any other Grantor.

Section 3. ABL Priority Collateral.

3.1 Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment, validity, enforceability or perfection of any
Liens securing the Term Obligations granted on the ABL Priority Collateral or of
any Liens securing the ABL Obligations granted on the ABL Priority Collateral,
(ii) the date on which any ABL Obligations or Term Obligations are extended,
(iii) any provision of the UCC or any other applicable law, including any rule
for determining priority thereunder or under any other law or rule governing the
relative priorities of secured creditors, including with respect to real
property or fixtures, (iv) any provision set forth in any ABL Document or any
Term Document (other than this Agreement), or (v) the possession or control by
any Collateral Agent or any Secured Party or any bailee of all or any part of
any ABL Priority Collateral as of the date hereof or otherwise, the Term Agent,
on behalf of itself and the other Term Secured Parties, hereby agrees that:

(i) any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or on behalf of the ABL Agent or any other ABL Secured Parties
or any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the ABL Priority Collateral securing
any of the Term Obligations (without giving effect to the proviso at the end of
the definition of Term Obligations); and

(ii) any Lien on the ABL Priority Collateral securing any Term Obligations
(without giving effect to the proviso at the end of the definition of Term
Obligations) now or hereafter held by or on behalf of the Term Agent or any
other Term Secured Parties or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the ABL Priority Collateral securing any ABL Obligations;

in each case, to the extent that the Liens of the ABL Agent in the ABL Priority
Collateral are valid, enforceable and perfected.

 

-36-



--------------------------------------------------------------------------------

(b) Prohibition on Contesting Liens. Each of the Term Agent, for itself and on
behalf of each other Term Secured Party, and the ABL Agent, for itself and on
behalf of each other ABL Secured Party, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
priority, validity, perfection or enforceability of a Lien held by or on behalf
of any of the ABL Secured Parties in the ABL Priority Collateral or by or on
behalf of any of the Term Secured Parties in the ABL Priority Collateral, as the
case may be, or (ii) the validity or enforceability of any Term Security
Document (or any Term Obligations thereunder) or any ABL Security Document (or
any ABL Obligations thereunder); provided that nothing in this Agreement shall
be construed to prevent or impair the rights of either of the Collateral Agents
or any Secured Party to enforce this Agreement, including the priority of the
Liens on the ABL Priority Collateral securing the ABL Obligations and the Term
Obligations as provided in Sections 3.1(a) and 3.2(a).

(c) No New Liens. So long as the Discharge of ABL Obligations has not occurred,
the parties hereto agree that the Parent or any other Grantor shall not grant or
permit any Liens in favor of the Term Agent or any Term Lender on any asset or
property of any Grantor to secure any Term Obligation, except for those created
by the Term Security Documents, unless it has granted or substantially
contemporaneously grants a Lien therein in favor of the ABL Agent, and once
granted, such Lien shall become, pursuant to this Agreement, (i) a First
Priority Lien on such asset or property to secure the ABL Obligations if such
asset or property constitutes ABL Priority Collateral or (ii) a Second Priority
Lien on such asset or property to secure the ABL Obligations if such asset or
property constitutes Term Priority Collateral. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other rights and remedies available to the ABL Agent and/or
the other ABL Secured Parties, the Term Agent, on behalf of itself and the other
Term Secured Parties, agrees that any amounts received by or distributed to any
of them pursuant to or as a result of Liens on the ABL Priority Collateral
granted in contravention of this Section 3.1(c) shall be subject to Section 3.3.

(d) Effectiveness of Lien Priorities. The priorities of the Liens provided in
Section 3.1(a) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of the ABL Obligations, nor by any action or inaction which the ABL
Agent or the ABL Lenders may take or fail to take in respect of the ABL Priority
Collateral, so long as the Liens of the ABL Agent and the ABL Lenders in the ABL
Priority Collateral are valid, perfected and enforceable.

3.2 Exercise of Remedies.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Parent or any other Grantor:

(i) neither the Term Agent nor any of the other Term Secured Parties (x) will
exercise or seek to exercise any rights or remedies (including set-off) with
respect to any ABL Priority Collateral (including the exercise of any right
under any lockbox agreement or account control agreement (but excluding such
lockbox or deposit account

 

-37-



--------------------------------------------------------------------------------

that does not receive proceeds of ABL Priority Collateral), landlord waiver or
bailee’s letter or similar agreement or arrangement in respect of ABL Priority
Collateral to which the Term Agent or any other Term Secured Party is a party)
or institute or commence or join with any Person (other than the ABL Agent and
the other ABL Secured Parties) in commencing any action or proceeding with
respect to such rights or remedies (including any action of foreclosure,
enforcement, collection or execution); provided, however, that the Term Agent
may exercise any or all such rights after the passage of a period of one hundred
twenty (120) days from the date of delivery of a notice in writing to the ABL
Agent of the Term Agent’s intention to exercise its right to take such actions
(the “Term Standstill Period”); provided, further, however, notwithstanding
anything herein to the contrary, neither the Term Agent nor any other Term
Secured Party will exercise any rights or remedies with respect to any ABL
Priority Collateral if, notwithstanding the expiration of the Term Standstill
Period, the ABL Agent or the other ABL Secured Parties shall have commenced the
exercise of any of their rights or remedies with respect to all or any material
portion of the ABL Priority Collateral (prompt notice of such exercise to be
given to the Term Agent) and are pursuing in good faith the exercise thereof,
(y) will contest, protest or object to any foreclosure proceeding or action
brought by the ABL Agent or any other ABL Secured Party with respect to, or any
other exercise by the ABL Agent or any other ABL Secured Party of any rights and
remedies relating to, the ABL Priority Collateral under the ABL Documents or
otherwise, and (z) subject to its rights under clause (i)(x) above, will object
to the forbearance by the ABL Agent or the other ABL Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the ABL Priority Collateral, in each case
of clauses (x), (y) and (z) above, so long as the respective interests of the
Term Secured Parties attach to the Proceeds thereof subject to the relative
priorities described in Section 3.1; provided, however, that nothing in this
Section 3.2(a) shall be construed to authorize the Term Agent or any other Term
Secured Party to sell any ABL Priority Collateral free of the Lien of the ABL
Agent or any other ABL Secured Party; and

(ii) the ABL Agent and the other ABL Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including set-off and the right to
credit bid their debt) and make determinations regarding the disposition of, or
restrictions with respect to, the ABL Priority Collateral without any
consultation with or the consent of the Term Agent or any other Term Secured
Party; provided, that:

(A) the Term Agent may take any action (not adverse to the prior Liens on the
ABL Priority Collateral securing the ABL Obligations, or the rights of the ABL
Agent or any other ABL Secured Parties to exercise remedies in respect thereof)
in order to preserve or protect its Lien on the ABL Priority Collateral;

(B) the Term Secured Parties shall be entitled to file any necessary responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of the Term Secured Parties, including any claims
secured by the ABL Priority Collateral, if any, in each case in accordance with
the terms of this Agreement;

 

-38-



--------------------------------------------------------------------------------

(C) the Term Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement;

(D) the Term Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the ABL Priority Collateral; and

(E) the Term Agent or any other Term Secured Party may exercise any of its
rights or remedies with respect to the ABL Priority Collateral after the
termination of the Term Standstill Period to the extent permitted by clause
(i)(x) above.

In exercising rights and remedies with respect to the ABL Priority Collateral,
the ABL Agent and the other ABL Secured Parties may enforce the provisions of
the ABL Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of ABL Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) The Term Agent, on behalf of itself and the other Term Secured Parties,
agrees that it will not take or receive any ABL Priority Collateral or any
Proceeds of ABL Priority Collateral in connection with the exercise of any right
or remedy (including set-off) with respect to any ABL Priority Collateral unless
and until the Discharge of ABL Obligations has occurred, except as expressly
provided in the first proviso in clause (i)(x), or in the proviso in clause
(ii), of Section 3.2(a). Without limiting the generality of the foregoing,
unless and until the Discharge of ABL Obligations has occurred, except as
expressly provided in the first proviso in clause (i)(x), or in the proviso in
clause (ii), of Section 3.2(a), the sole right of the Term Agent and the other
Term Secured Parties with respect to the ABL Priority Collateral is to hold a
Lien on the ABL Priority Collateral pursuant to the Term Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, after the Discharge of the ABL Obligations has occurred in
accordance with the terms hereof, the ABL Documents and applicable law.

(c) Subject to the first proviso in clause (i)(x) of Section 3.2(a), the proviso
in clause (ii) of Section 3.2(a) and Section 3.4(a):

(i) the Term Agent, for itself and on behalf of the other Term Secured Parties,
agrees that the Term Agent and the other Term Secured Parties will not take any
action that would hinder any exercise of remedies under the ABL Documents with
respect to the ABL Priority Collateral or is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the ABL
Priority Collateral, whether by foreclosure or otherwise, and

 

-39-



--------------------------------------------------------------------------------

(ii) the Term Agent, for itself and on behalf of the other Term Secured Parties,
hereby waives any and all rights it or the other Term Secured Parties may have
as a junior lien creditor with respect to the ABL Priority Collateral or
otherwise to object to the manner in which the ABL Agent or the other ABL
Secured Parties seek to enforce or collect the ABL Obligations or the Liens
granted in any of the ABL Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the ABL Agent or the other ABL Secured
Parties is adverse to the interest of the Term Secured Parties.

(d) The Term Agent hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Term Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the ABL Agent or the
other ABL Secured Parties with respect to the ABL Priority Collateral as set
forth in this Agreement and the ABL Documents.

3.3 Payments Over. So long as the Discharge of ABL Obligations has not occurred,
any ABL Priority Collateral, Cash Proceeds thereof or non-Cash Proceeds not
constituting Term Priority Collateral received by the Term Agent or any other
Term Secured Parties in connection with the exercise of any right or remedy
(including set-off) relating to the ABL Priority Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the ABL Agent for the benefit of the ABL Secured Parties in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to the extent that the Liens of the ABL Agent
in the ABL Priority Collateral are valid, enforceable and perfected. The ABL
Agent is hereby authorized to make any such endorsements as agent for the Term
Agent or any such other Term Secured Parties. This authorization is coupled with
an interest and is irrevocable until such time as this Agreement is terminated
in accordance with its terms.

3.4 Other Agreements.

(a) Releases.

(i) If, in connection with:

(A) the exercise by the ABL Agent of any rights or remedies in respect of all or
a material portion of the ABL Priority Collateral, including one or more sales,
leases, exchanges, transfers or other dispositions of all or a material portion
of the ABL Priority Collateral, in each case, at such time as the proceeds of
such sales, leases, exchanges, transfers or other dispositions are applied as a
repayment of the ABL Obligations, together with the concurrent permanent
reduction of the revolving loan commitment thereunder in an amount equal to the
aggregate amount of such payment; or

(B) any sale, lease, exchange, transfer or other disposition of any ABL Priority
Collateral permitted under the terms of both the ABL Documents and the Term
Documents.

the ABL Agent, for itself or on behalf of any of the other ABL Secured Parties,
releases any of its Liens on any part of the ABL Priority Collateral, then the
Liens, if any, of the Term Agent, for itself or for the benefit of the other
Term Secured Parties, on such ABL

 

-40-



--------------------------------------------------------------------------------

Priority Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in Sections 2.1(a) and 3.1(a) and the applications of
Proceeds set forth in Sections 5.1 and 5.2) shall be automatically,
unconditionally and simultaneously released and the Term Agent, for itself or on
behalf of any such other Term Secured Parties, promptly shall execute and
deliver to the ABL Agent such termination statements, releases and other
documents as the ABL Agent may request to effectively confirm such release
(which request shall specify the proposed terms of the sale and the type and
amount of consideration to be received in connection therewith); provided, that,
(1) no such release documents shall be required to be delivered (x) to any
Grantor or (y) more than one Business Day prior to the date of the closing of
the sale or other disposition of such ABL Priority Collateral, (2) if the
closing of the sale or other disposition of such ABL Priority Collateral is not
consummated within three (3) Business Days of the anticipated closing date, the
ABL Agent shall promptly return all release documents to the Term Agent, and
(3) the effectiveness of any such release by the Term Agent shall be subject to
the sale or other disposition of such ABL Priority Collateral described in such
request or on substantially similar terms and shall lapse in the event such sale
or other disposition does not occur within three (3) Business Days of the
anticipated closing date.

(ii) Until the Discharge of ABL Obligations occurs, to the extent that the ABL
Secured Parties (A) have released any Lien on ABL Priority Collateral and any
such Lien is later reinstated or (B) obtain any new First Priority Liens on
assets constituting ABL Priority Collateral from Grantors, then the Term Secured
Parties shall be granted a Second Priority Lien on any such ABL Priority
Collateral.

(b) Insurance. Unless and until the Discharge of ABL Obligations has occurred,
the ABL Agent and the other ABL Secured Parties shall have the sole and
exclusive right, subject to the rights of the Grantors under the ABL Documents,
to adjust settlement for any insurance policy covering the ABL Priority
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding (or any deed in lieu of condemnation)
in respect of the ABL Priority Collateral.

(c) Amendments to Term Documents.

(i) Without the prior written consent of the ABL Agent, no Term Document may be
otherwise amended, supplemented or modified or entered into to the extent such
amendment, supplement or modification, would (A) contravene the provisions of
this Agreement; (B) increase the “Applicable Margin” or similar component of the
interest rate by more than 4.00%; provided that 2.00% of such increase is
paid-in-kind interest (excluding increases resulting from the accrual of
interest at the default rate); (C) change (to earlier dates) any dates upon
which payments of principal or interest are due thereon; (D) change the
redemption, prepayment or defeasance provisions thereof or change the
subordination provisions thereof (or of any guarantee thereof); or (E) confer
any additional rights on the Term Secured Parties that would be adverse to the
ABL Secured Parties.

(ii) The Term Agent shall endeavor to give prompt notice of any such amendment,
waiver or consent of a Term Document to the ABL Agent after the effective

 

-41-



--------------------------------------------------------------------------------

date of such amendment, waiver or consent; provided, that the failure of the
Term Agent to give any such notice shall not affect the priority of the Term
Agent’s Liens as provided herein or the validity or effectiveness of any such
notice as against the Parent or any of its Subsidiaries.

(d) Rights As Unsecured Creditors. Except as otherwise set forth in Section 3.1,
the Term Agent and the other Term Secured Parties may exercise rights and
remedies as unsecured creditors against the Parent or any other Grantor that has
guaranteed the Term Obligations in accordance with the terms of the Term
Documents and applicable law. Except as otherwise set forth in Section 3.1,
nothing in this Agreement shall prohibit the receipt by the Term Agent or any
other Term Secured Parties of the required payments of interest, principal and
other amounts in respect of the Term Obligations so long as such receipt is not
the direct or indirect result of the exercise by the Term Agent or any other
Term Secured Parties of rights or remedies as a secured creditor (including
set-off) in respect of the ABL Priority Collateral or enforcement in
contravention of this Agreement of any Lien held by any of them. Notwithstanding
the foregoing, absent exigent circumstances, the Term Secured Parties shall give
the ABL Agent not less than five Business Days written notice prior to the
filing of an involuntary bankruptcy petition against any Grantor.

(e) Bailee for Perfection.

(i) The ABL Agent agrees to hold that part of the ABL Priority Collateral that
is in its possession or control (or in the possession or control of its agents
or bailees) to the extent that possession or control thereof is taken to perfect
a Lien thereon under the UCC or any other applicable law (such ABL Priority
Collateral being the “Pledged ABL Priority Collateral”) as collateral agent for
the ABL Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Term Agent (on behalf
of the Term Secured Parties) and any assignee thereof solely for the purpose of
perfecting the security interest granted under the ABL Credit Documents and the
Term Documents, respectively, subject to the terms and conditions of this
Section 3.4(e).

(ii) Subject to the terms of this Agreement, until the Discharge of ABL
Obligations has occurred, the ABL Agent shall be entitled to deal with the
Pledged ABL Priority Collateral in accordance with the terms of the ABL
Documents as if the Liens of the Term Agent under the Term Security Documents
did not exist. The rights of the Term Agent shall at all times be subject to the
terms of this Agreement and to the ABL Agent’s rights under the ABL Documents.

(iii) The ABL Agent shall have no obligation whatsoever to the Term Agent or any
other Term Secured Party to ensure that the Pledged ABL Priority Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 3.4(e). The duties or
responsibilities of the ABL Agent under this Section 3.4(e) shall be limited
solely to holding the Pledged ABL Priority Collateral as bailee or agent in
accordance with this Section 3.4(e).

 

-42-



--------------------------------------------------------------------------------

(iv) The ABL Agent acting pursuant to this Section 3.4(e) shall not have by
reason of the ABL Security Documents, the Term Security Documents, this
Agreement or any other document a fiduciary relationship in respect of the Term
Agent or any other Term Secured Party.

(v) Upon the Discharge of the ABL Obligations under the ABL Documents, the ABL
Agent shall deliver or cause to be delivered the remaining Pledged ABL Priority
Collateral (if any) in its possession or in the possession of its agents or
bailees, together with any necessary endorsements, first, to the Term Agent to
the extent Term Obligations remain outstanding, and second, to the applicable
Grantor (in each case, so as to allow such Person to obtain control of such
Pledged ABL Priority Collateral) and will cooperate with the Term Agent in
assigning (without recourse to or warranty by the ABL Agent or any other ABL
Secured Party or agent or bailee thereof) control over any other Pledged ABL
Priority Collateral under its control. The ABL Agent further agrees to take all
other action reasonably requested by such Person (at the sole cost and expense
of Grantors or such Person) in connection with such Person obtaining a first
priority interest in the Pledged ABL Priority Collateral or as a court of
competent jurisdiction may otherwise direct.

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
Term Obligations remain outstanding upon the Discharge of the ABL Obligations,
all rights of the ABL Agent hereunder and under the Term Security Documents or
the ABL Security Documents (A) with respect to the delivery and control of any
part of the ABL Priority Collateral, and (B) to direct, instruct, vote upon or
otherwise influence the maintenance or disposition of such ABL Priority
Collateral, shall immediately, and (to the extent permitted by law) without
further action on the part of either of the Term Agent or the ABL Agent, pass to
the Term Agent, who shall thereafter hold such rights for the benefit of the
Term Secured Parties. Each of the ABL Agent and the Grantors agrees that it
will, if any Term Obligations remain outstanding upon the Discharge of the ABL
Obligations, take any other action required by any law or reasonably requested
by the Term Agent in connection with the Term Agent’s establishment and
perfection of a First Priority security interest in the ABL Priority Collateral,
at the expense of the Grantors, or, if not paid by the Grantors, the Term Agent,
subject in all cases to any Term Permitted Liens and to Section 3.4(f).

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of the Term Obligations, the ABL Agent acquires
possession of any Pledged Term Priority Collateral, the ABL Agent shall hold the
same as bailee and/or agent to the same extent as is provided in the preceding
clause (i) with respect to Pledged ABL Priority Collateral, provided that as
soon as is practicable the ABL Agent shall deliver or cause to be delivered such
Pledged Term Priority Collateral to the Term Agent in a manner otherwise
consistent with the requirements of the preceding clause (v).

(f) When Discharge of ABL Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with the
Discharge of ABL Obligations the Parent or any other Grantor enters into any
Permitted Refinancing of any ABL

 

-43-



--------------------------------------------------------------------------------

Obligations, then such Discharge of ABL Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under the Permitted Refinancing shall automatically be treated as
ABL Obligations for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of Collateral set forth herein, the
term “ABL Credit Agreement” shall be deemed appropriately modified to refer to
such Permitted Refinancing and the ABL Agent under such ABL Documents shall be a
ABL Agent for all purposes hereof and the new secured parties under such ABL
Documents shall automatically be treated as ABL Secured Parties for all purposes
of this Agreement. Upon receipt of a notice stating that the Parent, any
Borrower and/or any other Grantor is entering into a new ABL Document in respect
of a Permitted Refinancing of ABL Obligations (which notice shall include the
identity of the new collateral agent, such agent, the “New ABL Agent”), and
delivery by the New ABL Agent of an Intercreditor Agreement Joinder, the Term
Agent shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Parent or any other Grantor
or such New ABL Agent shall reasonably request in order to provide to the New
ABL Agent the rights contemplated hereby, in each case consistent in all
respects with the terms of this Agreement. The New ABL Agent shall agree to be
bound by the terms of this Agreement. If the new ABL Obligations under the new
ABL Documents are secured by assets of the Grantors of the type constituting ABL
Priority Collateral that do not also secure the Term Obligations, then the Term
Obligations shall be secured at such time by a Second Priority Lien on such
assets to the same extent provided in the Term Security Documents with respect
to the other ABL Priority Collateral If the new ABL Obligations under the new
ABL Documents are secured by assets of the Grantors of the type constituting
Term Priority Collateral that do not also secure the Term Obligations, then the
Term Obligations shall be secured at such time by a First Priority Lien on such
assets to the same extent provided in the Term Security Documents with respect
to the other Term Priority Collateral.

(g) Option to Purchase ABL Obligations.

(i) At any time during the exercise period described in clause (iii) below of
this Section 3.4(g), any Person or Persons at any time or from time to time
designated by the Term Agent or that are the holders of more than twenty percent
(20%) in aggregate outstanding principal amount of the Term Obligations under
the Term Credit Agreement (an “Eligible Term Purchaser”) shall have the right to
purchase by way of assignment (and shall thereby also assume all commitments and
duties of the ABL Secured Parties), all, but not less than all, of the ABL
Obligations (other than the ABL Obligations of a Defaulting ABL Secured Party
(as defined below)). Any purchase pursuant to this Section 3.4(g)(i) shall be
made as follows:

(A) The purchase price shall be equal to the sum of (1)(I) 100% of the principal
amount of all loans, advances or other similar extensions of credit that
constitute ABL Obligations (including unreimbursed amounts drawn in respect of
letters of credit, but excluding the undrawn amount of then outstanding letters
of credit) not in excess of the limit specified therefor in the definition of
Maximum ABL Obligations, and all accrued and unpaid interest thereon through the
date of purchase, plus (II) 100% of the Cash Management Obligations (not in
excess of the limit specified therefor in the definition of Maximum ABL
Obligations) then owing to the ABL Secured Parties in respect of Cash Management
Products pursuant to the terms of the agreements relating to

 

-44-



--------------------------------------------------------------------------------

such Cash Management Products, including all amounts owing to the ABL Secured
Parties as a result of the termination (or early termination) thereof (in each
case, to the extent of their respective interests therein as ABL Secured
Parties), plus (III) all accrued and unpaid fees (other than prepayment premiums
or similar fees), expenses (including Enforcement Expenses), Indemnity Amounts
and other amounts through the date of purchase, plus (2) in the event that the
Term Agent receives amounts sufficient to pay such prepayment premium or similar
fee, after the payment in full in cash to the Term Agent of the Term Obligations
(up to the Maximum Term Obligations) and the ABL Obligations purchased by the
Eligible Term Purchasers pursuant to this Section 3.4(g), any prepayment premium
or similar fee payable pursuant to the ABL Documents (and the respective
Eligible Term Purchasers shall be expressly obligated to pay such premium or fee
in the assignment documentation described in Section 3.4(g)(i)(F)), provided
that the prepayment giving rise to such premium or fee occurs within ninety
(90) days after the effective date of the purchase of the ABL Obligations by the
Eligible Term Purchasers. The Eligible Term Purchasers agree not to amend the
provisions of the ABL Documents with respect to the payment of any prepayment
premium or fee payable pursuant thereto during the ninety (90) day period after
the effective date of the purchase of the ABL Obligations by the Eligible Term
Purchasers. In addition to the payment of the purchase price described above,
the Eligible Term Purchasers shall be obligated (which obligation shall be
expressly provided in the assignment documentation described below) to reimburse
each issuing lender (or any ABL Secured Party required to pay same) for all
amounts thereafter drawn with respect to any letters of credit constituting ABL
Obligations not in excess of the limit specified therefor in the definition of
Maximum ABL Obligations which remain outstanding after the date of any purchase
pursuant to this Section 3.4, together with all facing fees and other amounts
which may at any future time be owing to the respective issuing lenders with
respect to such letters of credit (in each case, up to the aggregate amount of
cash collateral deposited by the Eligible Term Purchasers with the ABL Agent
pursuant to clause (i)(C) below).

(B) The purchase price described in preceding clause (i)(A) shall be payable in
cash on the date of purchase against transfer to the respective Eligible Term
Purchaser or Eligible Term Purchasers (which purchase shall be allocated on a
pro rata basis based on the principal amount of the Term Obligations held by
such Eligible Term Purchasers) (without recourse and without any representation
or warranty whatsoever, whether as to the enforceability of any ABL Obligation
or the validity, enforceability, perfection, priority or sufficiency of any Lien
securing, or guarantee or other supporting obligation for, any ABL Obligation or
as to any other matter whatsoever, except the representations and warranties by
each ABL Lender (1) that the debt being transferred by such ABL Lender is free
and clear of all Liens and encumbrances, (2) as to the amount of its portion of
the ABL Obligations being acquired, and (3) that such ABL Lender has the right
to assign its right, title and interest in and to the ABL Obligations and the
commitments of such ABL Lender under the ABL Documents); provided that the
purchase price in respect of any outstanding letter of credit described in
clause (i)(A) above that remains undrawn on the date of purchase shall be
payable in cash as and when such letter of credit is drawn upon solely from the
cash collateral account described in clause (i)(C) below.

 

-45-



--------------------------------------------------------------------------------

(C) Such purchase shall be accompanied by a deposit of cash collateral under the
sole dominion and control of the ABL Agent or its designee in an amount equal
(y) to one hundred five percent (105%) of the sum of the aggregate undrawn
amount of all then outstanding letters of credit described in clause (i)(A)
above (one hundred and ten percent (110%) as to letters of credit payable in a
currency other than United States dollars), as security for the respective
Eligible Term Purchaser’s or Eligible Term Purchaser’s obligation to pay amounts
as provided in preceding clause (i)(A), it being understood and agreed that
(1) at the time any facing or similar fees are owing to an issuer with respect
to any such letter of credit, the ABL Agent may apply amounts deposited with it
as described above to pay same and (2) upon any drawing under any such letter of
credit, the ABL Agent shall apply amounts deposited with it as described above
to repay the respective unpaid drawing. After giving effect to any payment made
as described above in this clause (C), those amounts (if any) then on deposit
with the ABL Agent as described in this clause (C) which exceed one hundred five
percent (105%) of the sum of the aggregate undrawn amount of all then
outstanding letters of credit described in clause (i)(A) above (one hundred and
ten percent (110%) as to letters of credit payable in a currency other than
United States dollars), shall be returned to the respective Eligible Term
Purchaser or Eligible Term Purchasers (as their interests appear) and (z) one
hundred percent (100%) of Cash Management Obligations not paid pursuant to
clause (A)(1)(II) above, up to the Bank Product Reserve Amount (as defined in
the ABL Credit Agreement as in effect on the date hereof) (such cash collateral
shall be applied to the reimbursement of the Cash Management Obligations as and
when such obligations become due and payable and, at such time as all of the
Cash Management Obligations are paid in full in cash, the remaining cash
collateral held by ABL Agent in respect of Cash Management Obligations shall be
remitted to the Term Agent for the benefit of the purchasing Term Secured
Parties). Furthermore, at such time as all such letters of credit have been
cancelled, expired or been fully drawn, as the case may be, and after all
applications described above have been made, any excess cash collateral
deposited as described above in this clause (C) (and not previously applied or
released as provided above) shall be returned to the respective Eligible Term
Purchaser or Eligible Term Purchasers, as their interests appear. The ABL Agent
and the ABL Lenders agree not to amend, modify, renew or extend any such letters
of credit during the period during which such cash collateral is deposited as
described above in this clause (C).

(D) The purchase price described in the preceding clause (i)(A) shall be
accompanied by a waiver by the Term Agent (on behalf of itself and the other
Term Secured Parties) of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 3.4(g).

(E) All amounts payable to the various ABL Secured Parties in respect of the
assignments described above shall be distributed to them by the ABL Agent in
accordance with their respective ratable shares of the various ABL Obligations.

(F) Such purchase shall be made pursuant to assignment documentation in form and
substance reasonably satisfactory to the ABL Agent and the

 

-46-



--------------------------------------------------------------------------------

Eligible Term Purchasers; it being understood and agreed that the ABL Agent and
each other ABL Secured Party shall retain all rights to indemnification as
provided in the relevant ABL Documents for all periods prior to any assignment
by them pursuant to the provisions of this Section 3.4(g). The relevant
assignment documentation shall also provide that, if the Term Agent receives
amounts sufficient to pay any prepayment premium or similar fee payable pursuant
to the ABL Documents, after the payment in full in cash to the Term Agent of the
Term Obligations (up to the Maximum Term Obligations) and the ABL Obligations
purchased by the Eligible Term Purchasers pursuant to this Section 3.4(g), then
the Eligible Term Purchasers shall pay such prepayment premium or similar fee to
the ABL Agent within three (3) Business Days after such receipt, provided that
the prepayment giving rise to such premium or fee occurs within ninety (90) days
after the effective date of the purchase of the ABL Obligations by the Eligible
Term Purchasers.

(G) Contemporaneously with the consummation of such purchase, the ABL Agent
shall resign as the “Agent” under the ABL Documents and the Term Agent, or such
other Person as the Eligible Term Purchasers shall designate, shall be
designated as the successor “Agent” under the ABL Documents.

(H) All ABL Obligations in excess of the Maximum ABL Obligations, including,
without limitation, any prepayment premium or other similar fee that may become
due and payable under the ABL Documents, shall continue to be secured by the
Collateral in accordance with the terms of the ABL Documents, and the ABL Agent
and the ABL Lenders shall retain all rights to receive payments in respect
thereof.

(ii) The Eligible Term Purchasers shall exercise the purchase option described
in Section 3.4(g)(i) by providing the ABL Agent on behalf of the ABL Lenders not
less than five (5) Business Days’ prior written notice of their exercise
thereof, which notice, (A) once given, shall be irrevocable and fully binding on
the respective Eligible Term Purchaser or Eligible Term Purchasers, and
(B) shall specify a date of purchase not less than five (5) Business Days, nor
more than ten (10) Business Days, after the date of the receipt by the ABL Agent
of such notice. Neither the ABL Agent nor any ABL Secured Party shall have any
disclosure obligation to any Eligible Term Purchaser, the Term Agent or any
other Term Secured Party in connection with any exercise of such purchase
option.

(iii) The right to purchase the ABL Obligations as described in this
Section 3.4(g) may be exercised by giving the irrevocable written notice
described in preceding clause (ii) at any time during the period that (A) begins
on the date of the occurrence of any of the following: (1) an Event of Default
has occurred and is continuing under the ABL Documents and the revolving loan
commitment under the ABL Credit Agreement has been terminated, (2) the maturity
of the ABL Obligations has been accelerated pursuant to a written notice
delivered by the ABL Agent to the Parent, the Borrowers or any other Grantor
based on an Event of Default under the ABL Documents, (3) the ABL Agent shall
have commenced, or shall have notified the Term Agent that it intends to
commence, the exercise of any of its rights and remedies with

 

-47-



--------------------------------------------------------------------------------

respect to any Collateral, or shall have commenced, or shall have notified the
Term Agent that it intends to commence, the exercise of any of its rights and
remedies with respect to one or more of the Parent, the Borrowers and/or any
other Grantor to collect the ABL Obligations, all in accordance with the ABL
Documents, or (4) a payment Event of Default has occurred and is continuing
under the Term Documents and has not been waived in accordance with the terms of
the Term Documents and, other than with respect to payments of principal (which
shall have no grace period), has continued for a period of 3 Business Days and
(B) ends on the one hundred eightieth day after the start of the applicable
period described in clause (A) above.

(iv) The obligations of the ABL Secured Parties to sell their respective ABL
Obligations under this Section 3.4(g) are several and not joint and several. To
the extent any ABL Secured Party breaches its obligation to sell its ABL
Obligations under this Section 3.4(g) (a “Defaulting ABL Secured Party”),
nothing in this Section 3.4(g) shall be deemed to require the ABL Agent or any
other ABL Secured Party to purchase such Defaulting ABL Secured Party’s ABL
Obligations for resale to the holders of Term Obligations and in all cases, the
ABL Agent and each other ABL Secured Party complying with the terms of this
Section 3.4(g) shall not be deemed to be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting ABL
Secured Party; provided that nothing in this clause (iv) shall require any
Eligible Term Purchaser to purchase less than all of the ABL Obligations.

(v) Each Grantor irrevocably consents to any assignment effected to one or more
Eligible Term Purchasers pursuant to this Section 3.4(g) (so long as they meet
all eligibility standards contained in all relevant Term Documents, other than
obtaining the consent of any Grantor to an assignment to the extent required by
such ABL Documents and such assignment does not violate any applicable federal
or state securities laws) for purposes of all Term Documents and hereby agrees
that no further consent from such Grantor shall be required.

(vi) In the absence of exigent circumstances, the ABL Agent agrees that it will
use commercially reasonable efforts to give the Term Agent five (5) Business
Days’ prior written notice of its intention to terminate the revolving loan
commitment under the ABL Documents or commence the exercise of any of its rights
or remedies with respect to the ABL Priority Collateral; provided, that in the
event exigent circumstances then exist, ABL Agent agrees that it will use
commercially reasonable efforts to give Term Agent concurrent written notice of
the termination of the revolving loan commitment or the commencement of the
exercise of any of its rights or remedies with respect to the ABL Priority
Collateral, but ABL Agent shall have no liability for any failure to provide
such notice. In the event that during such five (5) Business Day period, any
Eligible Term Purchaser shall send to the ABL Agent the irrevocable written
notice described in the preceding clause (ii), the ABL Agent shall not, absent
exigent circumstances, continue or commence any foreclosure or other action to
sell or otherwise realize upon the ABL Priority Collateral; provided, that the
ABL Agent’s forbearance shall terminate if the purchase and sale with respect to
the ABL Obligations provided for herein shall not have closed, and the ABL Agent
shall not have received the purchase price described in the preceding clause
(i)(A), within ten (10) Business Days after the date of the receipt by the ABL
Agent of such irrevocable written notice.

 

-48-



--------------------------------------------------------------------------------

3.5 Insolvency or Liquidation Proceedings.

(a) Finance and Sale Issues. Until the Discharge of ABL Obligations has
occurred, if the Parent or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the ABL Agent shall desire to (i) permit or
otherwise consent to the use of cash collateral constituting ABL Priority
Collateral on which the ABL Agent or any other creditor has a Lien under
Section 363 or any similar Bankruptcy Law (the “ABL Cash Collateral”) or
(ii) provide or consent to any ABL Lender providing the Parent or any other
Grantor DIP Financing (the “ABL DIP Financing”), then the Term Agent, on behalf
of itself and the other Term Secured Parties, agrees that it will raise no
objection to such use of cash collateral constituting ABL Priority Collateral or
to the fact that such DIP Financing may be granted Liens on the ABL Priority
Collateral and will not request adequate protection or any other relief with
respect to the ABL Priority Collateral (except as expressly agreed by the ABL
Agent or to the extent permitted by Section 3.5(c)) and, to the extent the Liens
on the ABL Priority Collateral securing the ABL Obligations are subordinated or
pari passu with the Liens on the ABL Priority Collateral securing such DIP
Financing, the Term Agent will subordinate its Liens in the ABL Priority
Collateral to the Liens securing such DIP Financing (and all obligations
relating thereto), in each case, so long as (A) the interest rate, fees, advance
rates, lending sublimits and limits and other terms are commercially reasonable
under the circumstances, (B) the Term Agent retains a Lien on the Collateral
(including Proceeds thereof arising after the commencement of such Insolvency or
Liquidation Proceeding) with the same priority as existed prior to the
commencement of such Insolvency or Liquidation Proceeding, subordinated to the
Liens securing such DIP Financing, (C) the Term Agent receives a replacement
Lien on post-petition assets to the same extent granted to the ABL Secured
Parties providing the DIP Financing, which Lien will be subordinated to the
Liens securing the ABL Obligations and such ABL DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens on ABL
Priority Collateral securing the Term Obligations are so subordinated to the ABL
Obligations under this Agreement, (D) the aggregate principal amount of loans,
letter of credit accommodations and other financial accommodations (including
Cash Management Obligations) outstanding under such ABL DIP Financing, together
with the aggregate principal amount of loans, letter of credit accommodations
and other financial accommodations (including Cash Management Obligations)
outstanding under the ABL Documents, does not exceed the Maximum ABL
Obligations, and (E) such DIP Financing is subject to the terms of this
Intercreditor Agreement. If ABL Agent or any one or more of the ABL Lenders
offer to provide, and are prepared to provide, DIP Financing that meets the
requirements set forth in clause (A) through (E) above, Term Secured Parties
shall not provide or offer to provide any DIP Financing secured by a Lien on the
ABL Priority Collateral senior or pari passu with the Liens on the ABL Priority
Collateral securing the ABL Obligations, without the prior written consent of
ABL Agent. If the ABL Agent has consented to the sale or other disposition of
ABL Priority Collateral free and clear of its lien, then the Term Agent, on
behalf of the Term Secured Parties, agrees that it will not raise any objection
or oppose a sale or other disposition of any ABL Priority Collateral free and
clear of its Liens (subject to attachment of Proceeds with respect to the Second
Priority Lien on the ABL Priority Collateral in favor of the Term Agent in the
same order and manner as otherwise set forth herein) or other claims under
Section 363 of the Bankruptcy Code, and will consent to such

 

-49-



--------------------------------------------------------------------------------

sale or other disposition, except for any objection or opposition that could be
asserted by any Term Secured Party as an unsecured creditor in any such
Insolvency or Liquidation Proceeding, if the ABL Secured Parties have consented
to such sale or disposition of such assets.

(b) Relief from the Automatic Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the other Term Secured
Parties, agrees that (i) none of them shall seek relief from the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding in respect of the
ABL Priority Collateral (A) without the prior written consent of the ABL Agent
or (B) unless and to the extent the ABL Agent has obtained relief from such stay
in respect of the ABL Priority Collateral and (ii) none of them shall oppose any
relief from the automatic stay or other stay in any Insolvency or Liquidation
Proceeding sought by ABL Agent in respect of the ABL Priority Collateral.

(c) Adequate Protection. The Term Agent, on behalf of itself and the other Term
Secured Parties, agrees that none of them shall contest (or support any other
Person contesting) (i) any request by the ABL Agent or the other ABL Secured
Parties for adequate protection with respect to any ABL Priority Collateral or
(ii) any objection by the ABL Agent or the other ABL Secured Parties to any
motion, relief, action or proceeding based on the ABL Agent or the other ABL
Secured Parties claiming a lack of adequate protection with respect to the ABL
Priority Collateral. Notwithstanding the foregoing provisions in this
Section 3.5(c), in any Insolvency or Liquidation Proceeding, (A) if the ABL
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any DIP Financing, then the
Term Agent, on behalf of itself or any of the other Term Secured Parties, may
seek or request adequate protection in the form of a Lien on such additional or
replacement collateral, which Lien will be subordinated to the Liens securing
the ABL Obligations and such DIP Financing (and all obligations relating
thereto) on the same basis as the other Liens on ABL Priority Collateral
securing the Term Obligations are so subordinated to the ABL Obligations under
this Agreement, and (B) in the event the Term Agent, on behalf of itself and the
other Term Secured Parties, seeks or requests adequate protection in respect of
ABL Priority Collateral securing Term Obligations and such adequate protection
is granted in the form of additional or replacement collateral, then the Term
Agent, on behalf of itself or any of the other Term Secured Parties, agrees that
the ABL Agent shall also be granted a senior Lien on such additional or
replacement collateral as security for the ABL Obligations and for any such DIP
Financing provided by the ABL Secured Parties and that any Lien on such
additional collateral securing the Term Obligations shall be subordinated to the
Liens on such collateral securing the ABL Obligations and any such DIP Financing
provided by the ABL Secured Parties (and all obligations relating thereto) and
to any other Liens granted to the ABL Secured Parties as adequate protection on
the same basis as the other Liens on ABL Priority Collateral securing the Term
Obligations are so subordinated to the ABL Obligations under this Agreement.
Term Agent (a) may seek, without objection from ABL Secured Parties, adequate
protection with respect to the Term Secured Parties’ rights in the ABL Priority
Collateral in the form of periodic cash payments in an amount not exceeding
interest at the non-default contract rate, together with payment of reasonable
out-of-pocket expenses, and (b) except as otherwise expressly provided herein,
without the consent of ABL Agent, shall not seek any other adequate protection
with respect to their rights in the ABL Collateral.

 

-50-



--------------------------------------------------------------------------------

(d) No Waiver. Subject to the proviso in clause (ii) of Section 3.2(a), nothing
contained herein shall prohibit or in any way limit the ABL Agent or any other
ABL Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the Term Agent or any of the other Term Secured
Parties in respect of the ABL Priority Collateral, including the seeking by the
Term Agent or any other Term Secured Parties of adequate protection in respect
thereof or the asserting by the Term Agent or any other Term Secured Parties of
any of its rights and remedies under the Term Documents or otherwise in respect
thereof.

(e) Post-Petition Interest. Neither the Term Agent nor any other Term Secured
Party shall oppose or seek to challenge any claim by the ABL Agent or any other
ABL Secured Party for allowance in any Insolvency or Liquidation Proceeding of
ABL Obligations consisting of post-petition interest, premiums, fees or
expenses.

(f) Waiver. Term Agent, for itself and on behalf of Term Secured Parties, shall
not object to, oppose, support any objection, or take any other action to
impede, the right of any ABL Secured Party or ABL Agent to make an election
under Section 1111(b)(2) of the Bankruptcy Code (or similar Bankruptcy Law). The
Term Agent, for itself and on behalf of the other Term Secured Parties, waives
any claim it may hereafter have against any ABL Secured Party arising out of the
election of any ABL Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code (or similar Bankruptcy Law).

(g) No Waiver. Except as otherwise expressly provided in this Agreement, nothing
contained herein shall prohibit or in any way limit ABL Agent or any ABL Secured
Party from objecting in any Insolvency or Liquidation Proceeding involving a
Grantor to any action taken by Term Agent or any Term Secured Party.

(h) Plan of Reorganization. If, in any Insolvency or Liquidation Proceeding
involving a Grantor, debt obligations of the reorganized debtor secured by Liens
upon any property of the reorganized debtor are distributed pursuant to a plan
of reorganization or similar dispositive restructuring plan, both on account of
ABL Obligations and on account of Term Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

(i) Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof. The
relative rights of Secured Parties in or to any distributions from or in respect
of any Collateral or proceeds of Collateral, shall continue after the
commencement of any Insolvency or Liquidation Proceeding. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy Code
(or similar Bankruptcy Law).

 

-51-



--------------------------------------------------------------------------------

3.6 Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, the Term
Agent, on behalf of itself and the other Term Secured Parties, acknowledges that
it and such other Term Secured Parties have, independently and without reliance
on the ABL Agent or any other ABL Secured Parties, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such Term Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decisions in taking or
not taking any action under the Term Credit Agreement or this Agreement.

(b) No Warranties or Liability. The Term Agent, on behalf of itself and the
other Term Secured Parties, acknowledges and agrees that the ABL Agent and the
other ABL Secured Parties have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the ABL Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The ABL Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under their respective ABL Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The ABL Agent and the other ABL Secured Parties shall have no duty
to the Term Agent or any of the other Term Secured Parties to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with one or
more of the Parent or any other Grantor (including the ABL Documents and the
Term Documents), regardless of any knowledge thereof which they may have or be
charged with.

(c) No Waiver of Lien Priorities.

(i) No right of the ABL Agent, the other ABL Secured Parties or any of them to
enforce any provision of this Agreement or any ABL Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Parent or any other Grantor or by any act or failure to act by the ABL Agent
or any other ABL Secured Party, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the ABL Documents or
any of the Term Documents, regardless of any knowledge thereof which the ABL
Agent or the other ABL Secured Parties, or any of them, may have or be otherwise
charged with.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Parent and the other Grantors under the ABL
Documents and subject to the other provisions of this Agreement), the ABL Agent,
the other ABL Secured Parties and any of them, may, at any time and from time to
time in accordance with the ABL Documents and/or applicable law, without the
consent of, or notice to, the Term Agent or any other Term Secured Party,
without incurring any liabilities to the Term Agent or any other Term Secured
Party and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Term Agent or any other Term Secured Party is affected, impaired
or extinguished thereby) do any one or more of the following:

(A) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof and applicable law) and in any order any part

 

-52-



--------------------------------------------------------------------------------

of the ABL Priority Collateral or any liability of the Parent or any other
Grantor to the ABL Agent or the other ABL Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(B) settle or compromise any ABL Obligation or any other liability of the Parent
or any other Grantor or any security therefor or any liability incurred directly
or indirectly in respect thereof; and

(C) exercise or delay in or refrain from exercising any right or remedy against
the Parent or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Parent, the Borrowers, any other
Grantor or any ABL Priority Collateral and any security and any guarantor or any
liability of the Parent or any other Grantor to the ABL Secured Parties or any
liability incurred directly or indirectly in respect thereof.

(iii) The Term Agent, on behalf of itself and the other Term Secured Parties,
also agrees that the ABL Agent and the other ABL Secured Parties shall have no
liability to the Term Agent or any other Term Secured Party, and the Term Agent,
on behalf of itself and the other Term Secured Parties, hereby waives any claim
against the ABL Agent and any other ABL Secured Party, arising out of any and
all actions which the ABL Agent or the other ABL Secured Parties may take or
permit or omit to take with respect to:

(A) the ABL Documents (other than this Agreement);

(B) the collection of the ABL Obligations; or

(C) the foreclosure upon, or sale, liquidation or other disposition of, any ABL
Priority Collateral in accordance with this Agreement and applicable law.

The Term Agent, on behalf of itself and the other Term Secured Parties, agrees
that the ABL Agent and the other ABL Secured Parties have no duty to the Term
Agent or the other Term Secured Parties in respect of the maintenance or
preservation of the ABL Priority Collateral, the ABL Obligations or otherwise,
except as otherwise provided in this Agreement.

(iv) The Term Agent, on behalf of itself and the other Term Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the ABL Agent and the other ABL Secured Parties and the Term Agent and the
other Term Secured Parties, respectively, under this Agreement shall remain in
full force and effect irrespective of:

(i) (i) except as otherwise provided this Agreement, any lack of validity or
enforceability of any ABL Document or any Term Document;

 

-53-



--------------------------------------------------------------------------------

(ii) except as otherwise provided this Agreement, any change in the time, manner
or place of payment of, or in any other terms of, all or any of the ABL
Obligations or Term Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of any ABL
Document or any Term Document;

(iii) any exchange of any security interest in any ABL Priority Collateral or
any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or Term Obligations; or

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
one or more of the Parent or any other Grantor.

Section 4. Cooperation with respect to ABL Priority Collateral and Term Priority
Collateral.

4.1 Access to Information. If any Collateral Agent takes actual possession of
any documentation of a Grantor (whether such documentation is in the form of a
writing or is stored in any data equipment or data record in the physical
possession of such Collateral Agent), then upon request of the other Collateral
Agent and reasonable advance notice, such Collateral Agent will permit the other
Collateral Agent or its representative to inspect and copy such documentation.

4.2 Non-Exclusive License to Use Intellectual Property. In addition to and not
in limitation of the provisions of this Section 4 for the purpose of enabling
the ABL Agent and the ABL Secured Parties to exercise rights and remedies at
such time as the ABL Agent shall be lawfully entitled to exercise such rights
and remedies,

(a) subject to the terms and conditions of this Section 4, the Term Agent and
each Term Lender hereby gives its written consent (given without any
representation, warranty or obligation whatsoever) to any grant by Grantors to
the ABL Agent and the ABL Secured Parties of a non-exclusive royalty-free
license to use any Intellectual Property that is deemed necessary by the ABL
Agent and the ABL Secured Parties to sell, lease or otherwise dispose of or
realize upon any ABL Priority Collateral,

(b) to the extent that the Term Agent or any Term Lender has become the owner of
any Intellectual Property of any Grantor through the exercise of its rights and
remedies with respect to the Term Priority Collateral and to the extent
permitted by the terms of such Intellectual Property, such Term Agent or Term
Lender hereby grants to the ABL Agent, for itself and the benefit of the ABL
Secured Parties, an irrevocable, non-exclusive royalty-free license (given
without any representation, warranty or obligation whatsoever) to use any such
Intellectual Property that is deemed necessary by the ABL Agent to sell, lease
or otherwise dispose of or realize upon any ABL Priority Collateral. The license
granted under this Section 4.2(b) shall continue for the period of one hundred
fifty (150) days from the date the Term Agent or any Term Lender becomes the
owner of the Intellectual Property (the “License

 

-54-



--------------------------------------------------------------------------------

Period”). If, at any time, the Term Agent or any Term Lenders sells or transfers
the Intellectual Property, the license shall continue for the License Period.
The License Period shall be tolled during the pendency of any Insolvency or
Liquidation Proceeding of one or more of the Parent or any other Grantor
pursuant to which both the ABL Agent and the Term Agent are effectively stayed
from enforcing their rights and remedies with respect to the ABL Priority
Collateral, and

(c) to the extent the ABL Agent is selling, leasing, or otherwise disposing of
or realizing upon any ABL Priority Collateral that is subject to a licensing
agreement, the ABL Agent shall sell, lease or otherwise dispose of or realize
upon any such ABL Priority Collateral in accordance with the terms and
provisions of the licensing agreement.

4.3 Rights of Access and Use. In the event that the Term Agent or any Term
Lender shall acquire control or possession of any of the Term Priority
Collateral or shall, through the exercise of remedies under the Term Documents
or otherwise, sell any of the Term Priority Collateral to any third party (a
“Third Party Purchaser”), the Term Agent and the Term Lenders shall permit the
ABL Agent (or require as a condition of such sale to the Third Party Purchaser
that the Third Party Purchaser agree to permit the ABL Agent), at its option and
in accordance with applicable law: (a) to enter any or all of the Term Priority
Collateral under such control or possession (or sold to a Third Party Purchaser)
consisting of real property during normal business hours (i) in order to
inspect, remove or take any action with respect to the ABL Priority Collateral
or to enforce the ABL Agent’s rights with respect thereto, including, but not
limited to, the examination and removal of the ABL Priority Collateral and the
examination and duplication of the books and records of any Grantor related to
the ABL Priority Collateral and use of systems and other computer procession
equipment in connection therewith, (ii) to complete the processing of and
turning into finished goods any ABL Priority Collateral consisting of raw
materials or work-in-process, (iii) to sell any or all of the ABL Priority
Collateral, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise, (iv) otherwise for the purpose of processing, shipping,
producing, storing, completing, supplying, leasing, selling or otherwise
handling, dealing with, assembling or disposing of, in any lawful manner, the
ABL Priority Collateral, and/or (v) to take commercially reasonable actions to
protect, secure, and otherwise enforce the rights or remedies of the ABL Agent
and/or the other ABL Secured parties (including with respect to any ABL Priority
Collateral Enforcement Actions) in and to the ABL Priority Collateral, such
right to include, without limiting the generality of the foregoing, the right to
conduct one or more public or private sales or auctions thereon; and (b) use any
of the Term Priority Collateral under such control or possession (or sold to a
Third Party Purchaser) (including, without limitation, real property, equipment,
machinery, fixtures, computers or other data processing equipment) to handle,
deal with or dispose of any ABL Priority Collateral pursuant to the rights of
the ABL Agent and the ABL Secured Parties as set forth in the ABL Loan
Documents, the UCC of any applicable jurisdiction and other applicable law
including, without limitation, those actions listed in Section 4.3(a) above. The
Term Agent and the Term Lenders shall not have any responsibility or liability
for the acts or omissions of the ABL Agent or any ABL Secured Party, and the ABL
Agent and the ABL Secured Lenders shall not have any responsibility or liability
for the acts or omissions of the Term Agent or any Term Lender, in each case
arising in connection with such other Secured Party’s use and/or occupancy of
any of the Term Priority Collateral. The rights of the ABL Agent set forth in
Sections 4.3(a) and 4.3(b) above as to the Term Priority Collateral shall be
irrevocable and shall continue at the ABL Agent’s option for a period of one
hundred fifty

 

-55-



--------------------------------------------------------------------------------

(150) days from the date that the ABL Agent receives written notice from Term
Agent that Term Agent has acquired possession or control of any of the Term
Priority Collateral (except, that such one hundred fifty (150) day period shall
be reduced by the number of days, if any, that the ABL Agent has entered or used
the Term Priority Collateral as described in Section 4.3(a) or 4.3(b) above, to
the extent prior to the date that the Term Agent or the Term Lenders have
control or possession of such Term Priority Collateral, or have sold such Term
Priority Collateral to a Third Party Purchaser); provided, that if the Term
Agent has entered into an agreement for the sale of all or substantially all of
the Term Priority Collateral consisting of equipment and real property and
equipment at a location in a bona fide arm’s length transaction with an
unaffiliated person, the rights of the ABL Agent set forth in Sections 4.3(a)
and (b) above at such location shall only continue until the later of (x) the
date one hundred twenty (120) days after the date the ABL Agent receives written
notice from the Term Agent of such agreement, together with a copy thereof, as
duly authorized, executed and delivered by the parties thereto or (y) the date
that the proposed purchaser shall require as a condition of such sale that
possession of the equipment and real property be given by the Term Agent to such
purchaser. In connection with any such sale, the Term Agent and the Term Lenders
shall use commercially reasonable efforts to cause such purchaser to not require
as a condition of the sale that possession of the equipment and real property be
given by the Term Agent to such purchaser prior to the end of the one hundred
fifty (150) day period provided for above or if such period is not acceptable to
the purchaser, then the longest period equal to or greater than the one hundred
twenty (120) day period provided for above which may be acceptable (provided
that such efforts by the Term Agent shall not be required if in the good faith
determination of the Term Agent such efforts will result in an adverse change in
the terms of the proposed sale or have a reasonable likelihood of causing the
sale not to occur). The time periods set forth in Sections 4.2 and 4.3 above
shall be tolled during the pendency of any proceeding of the Parent or Grantor
under the U.S. Bankruptcy Code or other proceedings pursuant to which both the
ABL Agent and the Term Agent are effectively stayed from enforcing their rights
against the ABL Priority Collateral. In no event shall the Term Agent or any of
the Term Lenders take any action to interfere, limit or restrict the rights of
the ABL Agent or any ABL Lender or the exercise of such rights by the ABL Agent
or any ABL Lender to have access to or to use any of such Term Priority
Collateral under such possession or control pursuant to Sections 4.2 and 4.3
prior to the expiration of such periods.

4.4 Grantor Consent. The Parent and the other Grantors consent to the
performance by the Term Agent of the obligations set forth in this Section 4
between the Term Agent and the ABL Agent, and acknowledge and agree that they
shall look to the ABL Agent (and not to the Term Agent or any Term Lender) for
any accountability or liability in respect of any action taken or omitted by the
ABL Agent or any other ABL Secured Party or its or any of their officers,
employees, agents, successors or assigns in connection with or incidental to or
in consequence of the aforesaid obligations under this Section 4, including any
improper use or disclosure of any Intellectual Property by the ABL Agent or any
other ABL Secured Party or its or any of their officers, employees, agents,
successors or assigns or any other damage to or misuse or loss of any property
of the Grantors as a result of any action taken or omitted by the ABL Agent or
any other ABL Secured Party or any of their officers, employees, agents,
successors or assigns, provided that nothing in this Section 4.4 shall so limit
the Parent and the other Grantors if the Term Agent and/or any Term Lender
participated in any such actions, omission, improper uses or disclosures or in
causing any such damages, misuse or losses. Performance by the Term Agent and/or
any Term Lender of the undertakings in this Section 4 will not be deemed to be
participation in any such actions, omissions, improper uses or disclosures or in
causing any such damages, misuse or losses referenced in the prior sentence.

 

-56-



--------------------------------------------------------------------------------

4.5 Indemnification by ABL Agent and ABL Lenders. The ABL Agent and the ABL
Lenders shall indemnify and hold harmless the Term Agent, the Term Lenders and
any Third Party Purchaser (but, in the case of any Third Party Purchaser, only
to the extent the ABL Agent and ABL Lenders access and use of the Term Priority
Collateral continues after the sale of such Term Priority Collateral to such
Third Party Purchaser) from and against (a) any loss, liability, claim, damage
or expense (including reasonable fees and expenses of legal counsel) arising out
of any claim asserted by any third party to the extent resulting from any acts
or omissions by the ABL Agent, or any of its agents or representatives, in
connection with the exercise by the ABL Agent of the rights of access set forth
in Section 4.3. above; except that, the ABL Agent and the ABL Lenders shall not
have any obligation under this Section 4.5 to indemnify the Term Agent, any Term
Lenders or any Third Party Purchaser harmless with respect to a matter covered
hereby to the extent resulting from the gross negligence or willful misconduct
of the Term Agent, any Term Lenders or any Third Party Purchaser as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction,
(b) any damage to any Term Priority Collateral (including, without limitation,
any damage to real property constituting Term Priority Collateral) to the extent
caused by any act of the ABL Agent or its agents or representatives, and (c) any
injury resulting from any release of hazardous materials on such real property
or arising in connection with the investigation, removal, clean-up and/or
remediation of any hazardous material at such real property to the extent caused
by the access, occupancy, use or control of such real property by the ABL Agent,
or any of its agents or representatives. In no event shall the ABL Agent or any
ABL Lender have any liability to the Term Agent, the Term Lenders or any Third
Party Purchaser pursuant to this Section 4.5 or otherwise as a result of any
condition on or with respect to the Term Priority Collateral existing prior to
the date of the exercise by the ABL Agent of its rights under this Section 4
(except to the extent of any injury to any person on the real property
constituting Term Priority Collateral or damage to any Term Priority Collateral
as a result of such condition that would not have occurred but for the exercise
by the ABL Agent of its rights of access set forth in Section 4.3 above) and the
ABL Agent or any ABL Lender shall have no duty or liability to maintain the Term
Priority Collateral in a condition or manner better than that in which it was
maintained prior to the access and/or use thereof by the ABL Agent or any ABL
Lender.

4.6 Indemnification by Term Agent and Term Lenders. The Term Agent and the Term
Lenders shall indemnify and hold harmless the ABL Agent and the ABL Lenders from
and against (a) any damage to any ABL Priority Collateral to the extent caused
by any act of the Term Agent or its agents or representatives, and (b) any
injury resulting from any release of hazardous materials on any real property
constituting Term Priority Collateral or arising in connection with the
investigation, removal, clean-up and/or remediation of any hazardous material at
such real property to the extent caused by the gross negligence or willful
misconduct of the Term Agent, or any of its agents or representatives. In no
event shall the Term Agent or any Term Lender have any liability to the ABL
Agent or the ABL Lenders pursuant to this Section 4.6 or otherwise as a result
of any condition on or with respect to the ABL Priority Collateral existing
prior to the date of the exercise by the Term Agent of its rights against the
Term Priority Collateral (except to the extent of any injury to any person on
the real property constituting Term Priority Collateral or damage to any ABL
Priority Collateral as a result of such

 

-57-



--------------------------------------------------------------------------------

condition that would not have occurred but for the exercise by the Term Agent of
its rights against all or any part of the Term Priority Collateral) and the Term
Agent or any Term Lender shall have no duty or liability to maintain the ABL
Priority Collateral.

4.7 Payments by the ABL Agent. During the actual occupation and control by the
ABL Agent, its agents or representatives, of the any real property constituting
Term Priority Collateral during the access and use period permitted by this
Section 4, the ABL Agent shall be (a) obligated to pay to the Term Agent all
utilities, taxes and all other maintenance and operating costs of such real
property during any such period of actual occupation and control by the ABL
Agent, but only to the extent a Grantor is not otherwise paying any such
amounts, (b) obligated to maintain insurance for such real property,
substantially similar to the insurance maintained by the Parent or any Grantor
on such real property, naming the Term Agent, for the benefit of the Term
Lenders, as mortgagee, loss payee and additional insured, if such insurance is
not otherwise in effect and (c) obligated to repair at its expense any physical
damage (ordinary wear and tear excepted) to such real property resulting from
any act or omission of the ABL Agent or its agents or representatives pursuant
to such access, occupancy, use or control of such equipment or real property,
and to leave the premises in a condition substantially similar to the condition
of such premises prior to the date of the commencement of the use thereof by the
ABL Agent.

Section 5. Application of Proceeds.

5.1 Application of Proceeds in Distributions by the Term Agent.

(a) Term Priority Collateral. Upon the exercise of remedies in respect of all or
a material portion of the Term Priority Collateral, the Term Agent will apply
the Proceeds received by Term Agent or any Term Secured Party of any collection,
sale, foreclosure or other realization upon any Term Priority Collateral and,
after the Discharge of ABL Obligations, the Proceeds of any collection, sale,
foreclosure or other realization of any ABL Priority Collateral by the Term
Agent as expressly permitted hereunder, and, in each case the Proceeds of any
title insurance policy required under any Term Document or ABL Document, in the
following order of application:

First, to the payment of all costs and expenses incurred by the Term Agent or
any co-trustee or agent of the Term Agent in connection with any such
collection, sale, foreclosure or other realization upon the Collateral in
accordance with the terms of this Agreement;

Second, to the Term Agent for application to the payment of all outstanding Term
Obligations in such order as may be provided in the Term Documents in an amount
sufficient to pay in full in cash all outstanding Term Obligations;

Third, to the ABL Agent for application to the payment of all outstanding ABL
Obligations in such order as may be provided in the ABL Documents in an amount
sufficient to pay in full in cash all outstanding ABL Obligations (including the
discharge or cash collateralization (at one hundred and five percent (105%) of
the aggregate undrawn amount) of all outstanding letters of credit, if any,
constituting ABL Obligations

 

-58-



--------------------------------------------------------------------------------

(one hundred and ten percent (110%) as to letters of credit payable in a
currency other than United States dollars) and the discharge or cash
collateralization (at one hundred percent (100%) of the outstanding amount) of
Cash Management Obligations, if any, constituting ABL Obligations), together
with the concurrent permanent reduction of the revolving loan commitment
thereunder in an amount equal to the aggregate amount of such payment;

Fourth, to the Term Agent for application to the payment of all outstanding
obligations under the Term Documents that do not constitute Term Obligations in
such order as may be provided in the Term Documents in an amount sufficient to
pay in full in cash all such obligations;

Fifth, to the ABL Agent for application to the payment of all outstanding
obligations under the ABL Documents that do not constitute ABL Obligations in
such order as may be provided in the ABL Documents in an amount sufficient to
pay in full in cash all such obligations; and

Sixth, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Parent, or the applicable
Grantor, as the case may be, its successors or assigns, or as a court of
competent jurisdiction may direct.

(b) Sale of Non-Cash Proceeds. In connection with the application of Proceeds
pursuant to Section 5.1(a), except as otherwise directed by the Required Lenders
under (and as defined in) the Term Documents, the Term Agent may sell any
non-Cash Proceeds for cash prior to the application of the Proceeds thereof.

(c) Collections Applicable to ABL Priority Collateral. If the Term Agent or any
other Term Secured Party collects or receives any Proceeds of such foreclosure,
collection or other enforcement that, if received by ABL Agent or any ABL
Secured Party, should have been applied to the payment of the ABL Obligations in
accordance with Section 5.2(a), whether after the commencement of an Insolvency
or Liquidation Proceeding or otherwise, such Term Secured Party will forthwith
deliver the same to the ABL Agent, for the account of the holders of the ABL
Obligations, to be applied in accordance with Section 5.2(a). Until so
delivered, such Proceeds will be held by that Term Secured Party for the benefit
of the holders of the ABL Obligations.

5.2 Application of Proceeds in Distributions by the ABL Agent.

(a) ABL Priority Collateral. Upon the exercise of remedies in respect of all or
a material portion of the ABL Collateral, the ABL Agent will apply the Proceeds
received by ABL Agent or any ABL Secured Party of any collection, sale,
foreclosure or other realization upon any ABL Priority Collateral and, after the
Discharge of Term Obligations, the Proceeds of any collection, sale, foreclosure
or other realization of any Term Priority Collateral by the ABL Agent as
expressly permitted hereunder, and the Proceeds of any title insurance policy
required under any Term Document or ABL Document permitted to be received by it,
in the following order of application:

First, to the payment of all costs and expenses incurred by the ABL Agent or any
co-trustee or agent of the ABL Agent in connection with any such collection,
sale, foreclosure or other realization upon the Collateral in accordance with
the terms of this Agreement;

 

-59-



--------------------------------------------------------------------------------

Second, to the ABL Agent for application to the payment of all outstanding ABL
Obligations in such order as may be provided in the ABL Documents in an amount
sufficient to pay in full in cash all outstanding ABL Obligations (including the
discharge or cash collateralization (at one hundred and five percent (105%) of
the aggregate undrawn amount) of all outstanding letters of credit, if any,
constituting ABL Obligations (one hundred and ten percent (110%) as to letters
of credit payable in a currency other than United States dollars) and the cash
collateralization (at one hundred percent (100%) of the outstanding amount) of
Cash Management Obligations, if any, constituting ABL Obligations), together
with the concurrent permanent reduction of the revolving loan commitment
thereunder in an amount equal to the aggregate amount of such payment;

Third, to the Term Agent for application to the payment of all outstanding Term
Obligations in such order as may be provided in the Term Documents in an amount
sufficient to pay in full in cash all outstanding Term Obligations;

Fourth, to the ABL Agent for application to the payment of all outstanding
obligations under the ABL Documents that do not constitute ABL Obligations in
such order as may be provided in the ABL Documents in an amount sufficient to
pay in full in cash all such obligations, together with the concurrent permanent
reduction of the revolving loan commitment thereunder in an amount equal to the
aggregate amount of such payment;

Fifth, to the Term Agent for application to the payment of all outstanding
obligations under the Term Documents that do not constitute Term Obligations in
such order as may be provided in the Term Documents in an amount sufficient to
pay in full in cash all such obligations; and

Sixth, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Parent or the applicable
Grantor, as the case may be, its successors or assigns, or as a court of
competent jurisdiction may direct.

Notwithstanding the foregoing, no application of any ABL Priority Collateral, or
Proceeds thereof, received in the ordinary course of business (such ABL Priority
Collateral, and the Proceeds thereof, “Ordinary Course Collections”) shall be
accompanied by a permanent reduction of revolving loan commitments as provided
in clause Second above and all Ordinary Course Collections received by ABL Agent
may be applied, reversed, reapplied, credited, or reborrowed, in whole or in
part, pursuant to the ABL Credit Agreement.

(b) Sale of Non-Cash Proceeds. In connection with the application of Proceeds
pursuant to Section 5.2(a), except as otherwise directed by the Required Lenders
under (and as defined in) the ABL Documents, the ABL Agent may sell any non-Cash
Proceeds for cash prior to the application of the Proceeds thereof.

 

-60-



--------------------------------------------------------------------------------

(c) Collections Applicable to Term Priority Collateral. If the ABL Agent or any
other ABL Secured Party collects or receives any Proceeds of such foreclosure,
collection or other enforcement that, if received by Term Agent or any Term
Secured Party, should have been applied to the payment of the Term Obligations
in accordance with Section 5.1(a), whether after the commencement of an
Insolvency or Liquidation Proceeding or otherwise, such ABL Secured Party will
forthwith deliver the same to the Term Agent, for the account of the holders of
the Term Obligations, to be applied in accordance with Section 5.1(a). Until so
delivered, such Proceeds will be held by such ABL Secured Party for the benefit
of the holders of the Term Obligations.

5.3 Letters of Credit. Any distribution to be made in respect of undrawn amounts
of letters of credit (whether by cash collateralization or otherwise) pursuant
to Section 5.1 or Section 5.2 shall be made to the ABL Agent, to be retained in
a separate account, for the ratable portion of the ABL Obligations consisting of
such undrawn amounts of outstanding letters of credit, it being understood that
(i) if any such letter of credit is drawn upon, the ABL Agent shall pay to the
relevant ABL Lenders, on a ratable basis, the amount of cash held in such
separate account in respect of such letter of credit and (ii) if and to the
extent that any such letter of credit shall expire or terminate undrawn or drawn
only in part, the amount of cash held in such separate account therefor shall be
applied as if it were a newly received amount to be applied in accordance with
Section 5.1 or Section 5.2 (whichever was the applicable section for the
original distribution of such amount to such separate account).

Section 6. Miscellaneous.

6.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Term Documents or the ABL Documents, the
provisions of this Agreement shall govern and control. Each Secured Party
acknowledges and agrees that the terms and provisions of this Agreement do not
violate any term or provision of its respective Term Document or ABL Document.

6.2 Effectiveness; Continuing Nature of this Agreement; Severability.

(a) This Agreement shall become effective when executed and delivered by the
parties hereto. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding but, as to
any Grantor and the rights of the Secured Parties with respect thereto, shall
not survive the effectiveness of any plan of reorganization adopted in
connection therewith. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to the Parent or any other Grantor shall include the Parent or
such Grantor as debtor and debtor in possession and any receiver or trustee for
the Parent or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

 

-61-



--------------------------------------------------------------------------------

(b) This Agreement shall terminate and be of no further force and effect:

(i) with respect to the ABL Agent, the other ABL Secured Parties and the ABL
Obligations, upon the Discharge of ABL Obligations, subject to the rights of the
ABL Secured Parties under Section 6.17; and

(ii) with respect to the Term Agent, the other Term Secured Parties and the Term
Obligations, upon the Discharge of Term Obligations, subject to the rights of
the Term Secured Parties under Section 6.17.

6.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Agent or the ABL Agent shall be deemed
to be made unless the same shall be in writing signed on behalf of each party
hereto or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Notwithstanding the
foregoing, the Parent or any other Grantor shall not have any right to consent
to or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent its rights are directly affected (which includes
any amendment to the Grantors’ ability to cause additional obligations to
constitute Term Obligations or ABL Obligations as the Parent and/or any other
Grantor may designate).

6.4 Information Concerning Financial Condition of the Parent and its
Subsidiaries. The Term Agent and the other Term Secured Parties, on the one
hand, and the ABL Agent and the other ABL Secured Parties, on the other hand,
shall each be responsible for keeping themselves informed of (a) the financial
condition of the Parent and its Subsidiaries and all endorsers and/or guarantors
of the Term Obligations or the ABL Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the ABL Obligations or the Term
Obligations. The Term Agent and other Term Secured Parties shall have no duty to
advise the ABL Agent or any other ABL Secured Parties of information known to it
or them regarding such condition or any such circumstances or otherwise. The ABL
Agent and other ABL Secured Parties shall have no duty to advise the Term Agent
or any other Term Secured Parties of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that either
the Term Agent or any of the other Term Secured Parties, on the one hand or the
ABL Agent or any of the other ABL Secured Parties, on the other hand, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party hereto, it or they shall be under no
obligation (w) to make, and such informing party shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information which, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

6.5 Submission to Jurisdiction; Waivers. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT

 

-62-



--------------------------------------------------------------------------------

JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 6.6; AND (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

(b) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 6.5(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

6.6 Notices. All notices to the ABL Secured Parties and the Term Secured Parties
permitted or required under this Agreement shall also be sent to the ABL Agent
and the Term Agent, respectively. Unless otherwise specifically provided herein,
any notice hereunder shall be in writing and may be personally served, telexed
or sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in Person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile or telex, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed. For the purposes hereof, the addresses of the
parties hereto shall be as set forth below each party’s name on the signature
pages hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

-63-



--------------------------------------------------------------------------------

6.7 Further Assurances. The Term Agent, on behalf of itself and the other Term
Secured Parties, and the ABL Agent, on behalf of itself and the other ABL
Secured Parties, and each Grantor agrees that each of them shall take such
further action and shall execute (without recourse or warranty) and deliver such
additional documents and instruments (in recordable form, if requested) as the
Term Agent or the ABL Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by this Agreement. The parties hereto
agree, subject to the other provisions of this Agreement upon request by the
Term Agent or the ABL Agent, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the Term Priority Collateral and the ABL Priority
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Term Documents and the
ABL Documents.

6.8 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

6.9 Binding on Successors and Assigns. This Agreement shall be binding upon the
parties hereto, the Term Secured Parties, the ABL Secured Parties and their
respective successors and assigns.

6.10 Specific Performance. Each of the Term Agent and the ABL Agent may demand
specific performance of this Agreement. The Term Agent, on behalf of itself and
the other Term Secured Parties, and the ABL Agent, on behalf of itself and the
other ABL Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Term Agent or the ABL Agent, as the case may be.

6.11 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

6.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic method shall be effective as delivery of a manually
executed counterpart of this Agreement or such other document or instrument, as
applicable.

6.13 Authorization; No Conflict. Each of the parties represents and warrants to
all other parties hereto that the execution, delivery and performance by or on
behalf of such party to this Agreement has been duly authorized by all necessary
action, corporate or otherwise, does not violate any provision of law,
governmental regulation, or any agreement or instrument by which such party is
bound, and requires no governmental or other consent that has not been obtained
and is not in full force and effect.

 

-64-



--------------------------------------------------------------------------------

6.14 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of the Term Secured Parties, the ABL Secured
Parties and each of their respective successors and assigns. No other Person
shall have or be entitled to assert rights or benefits hereunder.

6.15 Provisions Solely to Define Relative Rights. (a) The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Term Secured Parties on the one hand and the ABL Secured Parties
on the other hand. None of the Parent, any other Grantor or any other creditor
thereof shall have any rights hereunder. Nothing in this Agreement is intended
to or shall impair the obligations of the Parent or any other Grantor, which are
absolute and unconditional, to pay the Term Obligations and the ABL Obligations
as and when the same shall become due and payable in accordance with their
terms.

(b) Nothing in this Agreement shall relieve the Parent or any Grantor from the
performance of any term, covenant, condition or agreement on the Parent’s, the
Borrowers’ or such Grantor’s part to be performed or observed under or in
respect of any of the Collateral pledged by it or from any liability to any
Person under or in respect of any of such Collateral or impose any obligation on
any Collateral Agent to perform or observe any such term, covenant, condition or
agreement on the Parent’s or such Grantor’s part to be so performed or observed
or impose any liability on any Collateral Agent for any act or omission on the
part of the Parent’s or such Grantor relative thereto or for any breach of any
representation or warranty on the part of the Parent or such Grantor contained
in this Agreement or any ABL Document or any Term Document, or in respect of the
Collateral pledged by it. The obligations of the Parent and each Grantor
contained in this paragraph shall survive the termination of this Agreement and
the discharge of the Parent or such Grantor’s other obligations hereunder.

(c) Each of the Collateral Agents acknowledge and agree that neither has made
any representation or warranty with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any ABL Document or
any Term Document. Except as otherwise provided in this Agreement, each of the
Collateral Agents will be entitled to manage and supervise their respective
extensions of credit to the Parent or any of their Subsidiaries in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

6.16 Additional Grantors. The Parent will cause each Person that becomes a
Grantor or is a Subsidiary required by any Term Document or ABL Document to
consent to this Agreement, to execute and deliver to the parties hereto an
Intercreditor Agreement Consent, whereupon such Person will be bound by the
terms hereof applicable to any of the Grantors in the Sections listed in that
Intercreditor Agreement Consent to the same extent as if it had executed and
delivered a consent to this Agreement as of the date hereof. The Parent shall
promptly provide each Collateral Agent with a copy of each Intercreditor
Agreement Consent executed and delivered pursuant to this Section 6.16.

 

-65-



--------------------------------------------------------------------------------

6.17 Avoidance Issues. If any ABL Secured Party or Term Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of the Parent or any other Grantor any amount (a
“Recovery”), then such ABL Secured Party or Term Secured Party, as applicable,
shall be entitled to a reinstatement of ABL Obligations or Term Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery (except as the result of the
effectiveness of a plan of reorganization adopted in an Insolvency or
Liquidation Proceeding), this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement and, to the extent the ABL Obligations and Term Obligations
were decreased in connection with such payment which gave rise to the Recovery,
the ABL Obligations and Term Obligations, as applicable, shall be increased to
such extent.

6.18 Intercreditor Agreement. This Agreement is the Intercreditor Agreement
referred to in the ABL Credit Agreement and the Term Credit Agreement. Nothing
in this Agreement shall be deemed to subordinate the right of any ABL Secured
Party to receive payment to the right of any Term Secured Party to receive
payment or of any Term Secured Party to receive payment to the right of any ABL
Secured Party to receive payment (whether before or after the occurrence of an
Insolvency or Liquidation Proceeding), it being the intent of the parties that
this Agreement shall effectuate a subordination of Liens but not a subordination
of Indebtedness.

6.19 Security Interests. To secure the prompt payment and performance of the
Term Obligations and in addition to, and separate from, any other grant of a
security interest to the ABL Agent for the benefit of the ABL Secured Parties,
each Grantor hereby grants to the ABL Agent, as agent for Term Secured Parties,
a security interest in all right, title and interest of such Grantor in, and to
all now existing or hereafter acquired deposit accounts of such Grantor. The ABL
Agent shall not have any duties or obligations to the Term Secured Parties in
such capacity and the Term Secured Parties expressly waive any conflicts of
interest that may or could arise because of the ABL Agent’s duties under the ABL
Documents and its agreements under this Section 6.19. It is expressly agreed
that the ABL Agent shall not be required to take any direction from the Term
Secured Creditor Parties with respect to the exercise of remedies with respect
to such Collateral until after Discharge of ABL Obligations and, at any time
after Discharge of ABL Obligations, the ABL Agent may resign as agent for the
Term Secured Parties and Term Agent shall be deemed the successor agent. Any
such Lien held by the ABL Agent for the benefit of the Term Secured Parties
shall be subject to the priorities provided herein as if such Lien were held by
the Term Agent for the benefit of the Term Secured Parties.

[Remainder of Page Intentionally Blank]

[Signature Page to Follow]

 

-66-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.

 

Address:   WELLS FARGO CAPITAL FINANCE,
LLC, as ABL Agent Wells Fargo Capital Finance, LLC     150 South Wacker Drive  
By:  

 

Suite 2200   Name:  

 

Chicago, Illinois 60606   Title:  

 

Attn: Federal Signal Portfolio Manager     Fax No.: 312-332-0424        

 

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

Address:   TPG SPECIALTY LENDING, INC.,   as Term Agent TPG Specialty Lending,
Inc.     888 7th Avenue   By:  

 

16th Floor   Name:  

 

New York, New York 10019   Title:  

 

Attention: Philip T. Warren

Facsimile:  212-430-4611

    TPG Specialty Lending, Inc.     Agency Services for Loans     60 Wall
Street, 27th Floor     New York, New York 10005     Facsimile: 732-578-4636    

 

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

CONSENT

The undersigned hereby (i) acknowledge and consent to the terms of the
Intercreditor Agreement, (ii) agree to the terms applicable to any of the
Grantors in the Intercreditor Agreement, and (iii) have caused this Consent to
be executed by their respective officers or representatives as of February
[    ,] 2012.

 

FEDERAL SIGNAL CORPORATION, a Delaware corporation By:  

 

Name:   William G. Barker Title:   Sr. Vice President and Chief Financial
Officer By:  

 

Name:   Jennifer L. Sherman Title:   Sr. Vice President, General Counsel and
Secretary

ELGIN SWEEPER COMPANY

FEDERAL APD INCORPORATED

FEDERAL MERGER CORPORATION

FEDERAL SIGNAL CREDIT CORPORATION

FEDERAL SIGNAL TECHNOLOGIES, LLC

FS DEPOT, INC.

GUZZLER MANUFACTURING, INC.

JETSTREAM OF HOUSTON, INC.

JETSTREAM OF HOUSTON, LLP

PIPS TECHNOLOGY INC.

SIRIT CORP.

VACTOR MANUFACTURING INC.

VESYSTEMS, LLC

VICTOR PRODCUTS USA, INCORPORATED

By:  

 

Name:   Jennifer L. Sherman Title:   Vice President and Secretary

 

For each Grantor: 1415 West 22nd Street, Suite 1100 Oak Brook, IL 60523 Attn:
Ron Dolatowski, Treasurer Fax No.: (630) 954-2041

 

Consent to Intercreditor Agreement